

EXECUTION COPY




--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
Dated as of March 14, 2016
among
WESTERN GAS EQUITY PARTNERS, LP,
As the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION,
As Syndication Agent,
TORONTO DOMINION (TEXAS) LLC,
As Documentation Agent
and
THE LENDERS SIGNATORY HERETO

--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC
As Co-Lead Arrangers


WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC,
As Bookrunners





--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
Section 1.01
 
Defined Terms
1
 
Section 1.02
 
Use of Defined Terms
17
 
Section 1.03
 
Accounting Terms
17
 
Section 1.04
 
Interpretation
17
 
 
 
 
 
 
ARTICLE II AMOUNT AND TERMS OF LOANS
17
 
Section 2.01
 
Loans
17
 
Section 2.02
 
Repayment of Loans; Evidence of Debt
18
 
Section 2.03
 
Procedure for Borrowing
19
 
Section 2.04
 
Commitment Fees
19
 
Section 2.05
 
Reserved
19
 
Section 2.06
 
Reduction or Termination of Commitments
19
 
Section 2.07
 
Optional Prepayments
20
 
Section 2.08
 
Mandatory Prepayments
20
 
Section 2.09
 
Commitment Increases
21
 
Section 2.10
 
Interest
22
 
Section 2.11
 
Computation of Interest and Fees
23
 
Section 2.12
 
Funding of Borrowings
24
 
Section 2.13
 
Pro Rata Treatment and Payments
25
 
Section 2.14
 
Increased Cost of Loans
26
 
Section 2.15
 
Illegality
28
 
Section 2.16
 
Taxes
28
 
Section 2.17
 
Substitute Loan Basis
32
 
Section 2.18
 
Certain Prepayments or Continuations
32
 
Section 2.19
 
Certain Notices
33
 
Section 2.20
 
Minimum Amounts of Eurodollar Borrowings
33
 
Section 2.21
 
Break Funding Payments
33
 
Section 2.22
 
Regulation U Compliance
34
 
Section 2.23
 
Defaulting Lenders
34
 
 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
35
 
Section 3.01
 
Representations of the Borrower
35
 
 
 
 
 
ARTICLE IV AFFIRMATIVE COVENANTS
38
 
Section 4.01
 
Financial Statements and Other Information
38
 
Section 4.02
 
Notices of Material Events
39
 
Section 4.03
 
Compliance with Laws
40
 
Section 4.04
 
Use of Proceeds
40


i

--------------------------------------------------------------------------------


 
Section 4.05
 
Maintenance of Property; Insurance
40
 
Section 4.06
 
Books and Records; Inspections
40
 
Section 4.07
 
Payment of Obligations
41
 
Section 4.08
 
Material Contracts
41
 
Section 4.09
 
Further Assurances
41
 
Section 4.10
 
Additional Subsidiaries; Additional Equity Interests
41
 
 
 
 
 
 
ARTICLE V FINANCIAL COVENANT
42
 
Section 5.01
 
Consolidated Leverage Ratio
42
 
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
42
 
Section 6.01
 
Nature of Business
42
 
Section 6.02
 
Liens
42
 
Section 6.03
 
Transactions with Affiliates
43
 
Section 6.04
 
Indebtedness
43
 
Section 6.05
 
Restricted Payments
44
 
Section 6.06
 
Dispositions
44
 
Section 6.07
 
Limitations on Sales and Leasebacks
44
 
Section 6.08
 
Fundamental Changes
44
 
 
 
 
 
 
ARTICLE VII CONDITIONS OF LENDING
45
 
Section 7.01
 
Conditions Precedent to Effectiveness
45
 
Section 7.02
 
Conditions Precedent to Loans
47
 
 
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT
47
 
Section 8.01
 
Events of Default
47
 
Section 8.02
 
Crediting of Payments and Proceeds
49
 
 
 
 
 
 
ARTICLE IX THE AGENTS
50
 
Section 9.01
 
Appointment and Authority
50
 
Section 9.02
 
Exculpatory Provisions
50
 
Section 9.03
 
Reliance by Administrative Agent
51
 
Section 9.04
 
Delegation of Duties
52
 
Section 9.05
 
Right to Indemnity
52
 
Section 9.06
 
Rights as a Lender
53
 
Section 9.07
 
Non-Reliance on Administrative Agent and Other Lenders
53
 
Section 9.08
 
Events of Default
53
 
Section 9.09
 
Resignation of Administrative Agent
53
 
Section 9.10
 
No Other Duties, Etc.
54
 
Section 9.11
 
Administrative Agent May File Proofs of Claim
54
 
Section 9.12
 
Collateral Matters
55
 
Section 9.13
 
Credit Bidding
56
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------


ARTICLE X MISCELLANEOUS
56
 
Section 10.01
 
Notices
56
 
Section 10.02
 
Waivers; Amendments
57
 
Section 10.03
 
Expenses; Indemnity; Damage Waiver
58
 
Section 10.04
 
Successors and Assigns
60
 
Section 10.05
 
Survival
64
 
Section 10.06
 
Counterparts; Integration; Effectiveness
65
 
Section 10.07
 
Severability
65
 
Section 10.08
 
Right of Setoff
65
 
Section 10.09
 
Governing Law; Jurisdiction; Consent to Service of Process
66
 
Section 10.10
 
WAIVER OF JURY TRIAL
66
 
Section 10.11
 
Headings
67
 
Section 10.12
 
Confidentiality
67
 
Section 10.13
 
Replacement of Lenders
68
 
Section 10.14
 
USA Patriot Act Notice
68
 
Section 10.15
 
No Advisory or Fiduciary Responsibility
69
 
Section 10.16
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
69



Annex, Schedules and Exhibits:
Annex I
(List of Commitments)
 
 
Schedule I
(Pricing Schedule)
Schedule II
(Affiliate Agreements)
 
 
Exhibit A
(Form of Note)
Exhibit B
(Assignment and Assumption)
Exhibit C
(Form of Notice of Commitment Increase)
Exhibit D-1
(Form of U.S. Tax Certificate for Foreign Lenders That Are Not Partnerships)
Exhibit D-2
(Form of U.S. Tax Certificate for Foreign Participants That Are Not
Partnerships)
Exhibit D-3
(Form of U.S. Tax Certificate for Foreign Participants That Are Partnerships)
Exhibit D-4
(Form of U.S. Tax Certificate for Foreign Lenders That Are Partnerships)




iii

--------------------------------------------------------------------------------


This REVOLVING CREDIT AGREEMENT is made as of March 14, 2016 (the “Effective
Date”), by and among WESTERN GAS EQUITY PARTNERS, LP, a limited partnership
organized under the laws of the State of Delaware, WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually and as Administrative Agent (herein, together with its
successors in such capacity, the “Administrative Agent”), PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent (herein, together with its successors and
assigns, the “Syndication Agent”), TORONTO DOMINION (TEXAS), LLC, as
Documentation Agent (herein, together with its successors and assigns, the
“Documentation Agent”), and each of the Lenders that is a signatory hereto or
which becomes a signatory hereto pursuant to Section 10.04 (individually,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”).
In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, and unless the context
otherwise requires, the following terms shall have the meanings set out
respectively after each:
“Acquisition” — the acquisition by any Person, in a single transaction or in a
series of related transactions, of property or assets (other than capital
expenditures in the ordinary course of business) of, or of a business unit or
division of, another Person or at least a majority of the Equity Interests
having ordinary voting power for the election of directors, managing general
partners or the equivalent of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.
“Administrative Agent” — as defined in the preamble hereof.
“Administrative Questionnaire” — an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” — as defined in Section 2.18.
“Affiliate” — with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
“Agents” — each of the Administrative Agent, the Syndication Agent and the
Documentation Agent.
“Agent Parties” — as defined in Section 10.01(d).
“Agreement” — this Revolving Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.

1

--------------------------------------------------------------------------------


“Alternate Base Rate” — for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Alternate Base Rate Loans” — Loans hereunder at all times when they bear
interest at a rate based upon the Alternate Base Rate.
“Anadarko” — Anadarko Petroleum Corporation, a Delaware corporation.
“Anti-Corruption Laws” — FCPA and all other laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.
“Applicable Percentage” — with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Loans.
“Arrangers” — Wells Fargo Securities, LLC and PNC Capital Markets LLC.
“Assignment and Assumption” — an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit B or any other form approved by the Administrative Agent.
“Available Cash” — as defined in the Partnership Agreement as in effect on the
Effective Date.
“Bail-In Action” — means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” — means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Base Rate Margin” — a rate per annum determined in accordance with the Pricing
Schedule.
“Board” — the Board of Governors of the Federal Reserve System.
“Board of Directors” — with respect to a Person, the board of directors or other
governing body of such Person.

2

--------------------------------------------------------------------------------


“Borrower” — Western Gas Equity Partners, LP, a Delaware limited partnership or
permitted successor and assigns under Section 10.04.
“Borrower Market Capitalization” — the aggregate market capitalization of the
Borrower as determined by multiplying the total outstanding common units of the
Borrower by the closing price for such units on the New York Stock Exchange on
the day immediately preceding the date on which such determination is made.
“Borrowing” — Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.
“Borrowing Date” — each Business Day specified in a notice pursuant to Section
2.03 as a date on which the Borrower requests (or is deemed to have requested)
the Lenders to make Loans.
“Borrowing Request” — as defined in Section 2.03.
“Business Day” — any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Change in Law” — means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any applicable law, treaty or governmental regulation,
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” — (a) Anadarko shall cease to own, directly or indirectly,
at least 51% of the voting ownership interest of each of the General Partner and
WES General Partner, (b) the General Partner shall cease to either be or control
the sole general partner of the Borrower, (c) Borrower shall cease to control
WES General Partner, or (d) WES General Partner shall cease to either be or
control the sole general partner of WES.
“CI Lender” — as defined in the definition of “Notice of Commitment Increase.”
“Code” — the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” — the collateral security for the Obligations pledged or granted
pursuant to the Security Documents.

3

--------------------------------------------------------------------------------


“Collateral Agreement” — that certain Collateral Agreement of even date herewith
executed by the Borrower in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, which shall be in form and substance
satisfactory to the Administrative Agent.
“Collateral Value” — the sum of (a) the Non-WES Common Unit Collateral Value
plus (b) the WES Common Unit Collateral Value.
“Commission” — the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it, then the body performing such duties
at such time.
“Commitment” — with respect to (a) each Lender that is a Lender on the Effective
Date, the total aggregate commitment of such Lender to make Loans pursuant to
Section 2.01 and (b) any Lender that becomes a Lender after the Effective Date,
the amount specified as such Lender’s “Commitment” in the Assignment and
Assumption pursuant to which such Lender assumed a portion of the aggregate
Commitments, in each case, as such commitment may be changed from time to time
pursuant to the terms of this Agreement. The initial amount of each Lender’s
Commitment is set forth on Annex I, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Commitments as of the Effective Date is $250,000,000.
“Commitment Fee” — as defined in Section 2.04(a).
“Commitment Fee Rate” — a rate per annum determined daily in accordance with the
Pricing Schedule.
“Commitment Increase” — as defined in Section 2.09(a).
“Commitment Increase Effective Date” — as defined in Section 2.09(a)(iii).
“Commitment Period” — the period from and including the Effective Date to but
excluding the Commitment Termination Date.
“Commitment Termination Date” — the earliest of:
(a)    the Maturity Date;
(b)    the date on which the Commitments are terminated in full or reduced to
zero pursuant to Section 2.06; or
(c)    the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to ARTICLE VIII.
“Communications” — as defined in Section 10.01(d).

4

--------------------------------------------------------------------------------


“consolidated” — when used in relation to the Borrower and its Subsidiaries,
excludes any reference to, or inclusion of, the WES Entities and their
respective assets, liabilities, financial condition and results of operations.
“Consolidated EBITDA” — for any period of four consecutive fiscal quarters, the
amount of (a) cash distributions payable with respect to such period by WES or
any of the other WES Entities to the Borrower or its Subsidiaries and which are
actually made on or prior to the date the financial statements with respect to
such period referred to in Section 4.01 are required to be furnished by the
Borrower minus (b) general and administrative expenses of the Borrower and its
Subsidiaries for such period.
“Consolidated Indebtedness” — at any time, the Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis as of such time in
accordance with GAAP; provided, however, that, notwithstanding anything to the
contrary set forth herein, the Indebtedness of the WES Entities shall be
excluded from the determination of “Consolidated Indebtedness”.
“Consolidated Leverage Ratio” — as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such day.
“Control” — the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract, or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Credit Exposure” — at any time, the aggregate Principal Amount of Loans made by
any Lender at such time.
“Debtor Relief Laws” — the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” — an event which with the giving of notice or the passage of time, or
both, would constitute an Event of Default.
“Defaulting Lender” — subject to Section 2.23(e), any Lender that (a)(i) has
failed to fund any portion of its Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Event of Default, shall be specifically identified in such
writing) has not been satisfied, (ii) has otherwise failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, (iii) has notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this

5

--------------------------------------------------------------------------------


Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement, (iv) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations under this Agreement (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iv) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (v) has,
or has a direct or indirect parent company that has, (A) become the subject of a
proceeding under any Debtor Relief Law, (B) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (C)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (b) assigns or transfers all or a part
of its rights hereunder without the prior written consent of the Borrower,
unless such assignment or transfer is made without the consent of the Borrower
pursuant to Section 10.04(b)(i)(A).
“Disposition” — the sale, transfer, license, lease or other disposition of any
Property (including any disposition of Equity Interests) by the Borrower or any
Subsidiary thereof (or the granting of any option or other right to do any of
the foregoing), and any issuance of Equity Interests by any Subsidiary of the
Borrower to any Person other than the Borrower; provided that, for the sake of
clarity, no restructuring, simplification or similar transaction or series of
transactions that modifies, eliminates or otherwise restructures the incentive
distribution rights issued by WES shall constitute a Disposition.
“Documentation Agent” — as defined in the preamble hereof.
“Domestic Lending Office” — initially, the office of a Lender designated as such
in its Administrative Questionnaire, and thereafter such other office of such
Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
“EEA Financial Institution” — means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” — means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

6

--------------------------------------------------------------------------------


“EEA Resolution Authority” — means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” — as defined in the preamble.
“Environmental Laws” — to the extent relating to exposure to hazardous or toxic
substances or materials, any applicable and legally enforceable requirement of
any Governmental Authority pertaining to (a) the protection of human health,
safety, and the indoor or outdoor environment, (b) the conservation, management,
or use of natural resources and wildlife, (c) the protection or use of surface
water and groundwater, (d) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, release,
threatened release, abatement, removal, remediation or handling of, or exposure
to, any hazardous or toxic substance or material or (e) pollution (including any
release to land surface water and groundwater) and includes, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
USC 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act, as amended, 42
USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq.,
Hazardous Materials Transportation Law, 49 USC App. 1501 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act
of 1990, 33 USC 2701 et seq., Emergency Planning and Community Right to Know Act
of 1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, and any amendment, rule,
regulation, order, or directive issued thereunder.
“Equity Interests” — shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such Equity
Interest.
“ERISA” — the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate” — any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” — (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan subject to Title IV
of ERISA (other than an event for which the 30-day notice period is waived), (b)
the withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan
subject to Title IV of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the failure of a Plan
to meet the minimum funding standards under Section 412 of the Code or Section
302 of ERISA

7

--------------------------------------------------------------------------------


(determined without regard to Section 412(c) of the Code or Section 302(c) of
ERISA), (d) the incurrence by the Borrower, any Subsidiary or any of ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the Pension Benefit Guaranty Corporation or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans subject to Title IV of ERISA or to appoint a trustee to administer any
Plan subject to Title IV of ERISA, (f) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan subject to Title IV of ERISA or
Multiemployer Plan, (g) the failure of a Plan subject to Title IV of ERISA to
satisfy the requirements of Section 401(a)(29) of the Code, Section 436 of the
Code or Section 206(g) of ERISA, or (h) the receipt by the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of withdrawal liability under Section 4202 of
ERISA, or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent,” in “reorganization,” in “endangered status,” or in “critical
status” (within the meaning assigned to such terms under ERISA).
“EU Bail-In Legislation Schedule” — means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Lending Office” — initially, the office of a Lender designated as
such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
“Eurodollar Loan” — a Loan denominated in Dollars that bears interest at a rate
based upon the LIBO Rate.
“Eurodollar Margin” — a rate per annum determined in accordance with the Pricing
Schedule.
“Event of Default” — as defined in Section 8.01.
“Excluded Taxes” — means any of the following Taxes imposed on or with respect
to or required to be withheld from a payment to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower under any Loan Document: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such recipient’s

8

--------------------------------------------------------------------------------


failure to comply with Section 2.16(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“FATCA” — Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.
“FCPA” — the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” — for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the U.S. Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Financial Officer” — the chief financial officer, principal accounting officer,
treasurer or controller of the Borrower or any other officer or employee that
any of the foregoing may, in accordance with the Borrower’s customary business
practices, designate to act as a Financial Officer by notice to the
Administrative Agent in accordance with this Agreement.
“Fitch” — Fitch, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Foreign Lender” — any Lender that is not a U.S. Person.
“GAAP” — generally accepted accounting principles in the United States of
America, as in effect from time to time.
“General Partner” — Western Gas Equity Holdings, LLC, a Delaware limited
liability company, the general partner of the Borrower.
“Governmental Authority” — the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Indebtedness” — any indebtedness which (a) is for money borrowed, (b)
represents the deferred purchase price of property or assets purchased, except
trade accounts payable in the ordinary course of business, (c) is in respect of
a capitalized lease or (d) is in respect of a guarantee of any of the foregoing
obligations of another Person.

9

--------------------------------------------------------------------------------


“Indemnified Taxes” — (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee” — as defined in Section 10.03(b).
“Information” — as defined in Section 10.12.
“Interest Election Request” — as defined in Section 2.10(c).
“Interest Payment Date” — (a) as to any Alternate Base Rate Loan (except as
provided in Section 2.18), the end of any calendar quarter with respect thereto
and, as to any Lender, the Maturity Date for such Lender and (b) as to any
Eurodollar Loan, the last day of the Interest Period with respect thereto, and,
for Interest Periods longer than 3 months, each date which is 3 months, or a
whole multiple thereof, from the first day of such Interest Period.
“Interest Period” — with respect to any Eurodollar Loan, (a) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending 1 week or 1, 2, 3, 6 or, to
the extent funds are available to all Lenders, 12 months thereafter, as selected
by the Borrower in its Borrowing Request or Interest Election Request, as the
case may be, given with respect thereto, and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending 1 week or 1, 2, 3, 6 or, to the extent funds are
available, as determined by the Administrative Agent, 12 months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than two Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period (other than a 1
week Interest Period) that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.
“Investment Grade Rating” — the rating of senior unsecured non-credit enhanced
publicly held debt of such Person, by at least two of the three rating agencies
as follows: BBB- or better by S&P or Baa3 or better by Moody’s or BBB- or better
by Fitch.
“Lender” and “Lenders” — as defined in the preamble hereof.
“LIBO Rate” — with respect to any Eurodollar Borrowing for any Interest Period,
the greater of (a) zero percent (0%) and (b) the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) appearing at Reuters Screen LIBOR01 Page (or
any successor to or substitute for such index, providing rate quotations
comparable to those currently provided on such page of such index, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the

10

--------------------------------------------------------------------------------


rate for Dollar deposits with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the greater of (a) zero percent (0%) and (b) the rate (rounded upwards,
if necessary, to the next 1/100 of 1%) at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” — with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance, lien (statutory
or otherwise), preference, priority or charge of any kind (including any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the Uniform Commercial Code as adopted and in
effect in the relevant jurisdiction or other similar recording or notice
statute, and any lease in the nature thereof) in respect of such asset to secure
(or perfect) or provide for payment of any obligation.
“Loan” — any Loan made by the Lenders pursuant to Section 2.01(a) of this
Agreement.
“Loan Document(s)” — this Agreement, any Notes, the Security Documents and each
and every other agreement executed by the Borrower in connection with this
Agreement.
“Majority Lenders” — at any time, Lenders holding more than 50.0% of the then
aggregate Principal Amount of the Loans held by the Lenders or, if no such
Principal Amount is then outstanding, the Lenders having more than 50.0% of the
aggregate Commitments; provided that the Credit Exposure and unused Commitments
held or deemed held by, any Defaulting Lender shall be excluded for the purposes
of making a determination of Majority Lenders.
“Margin Regulations” — Regulations T, U and X of the Board.
“Margin Stock” — as defined in Regulation U.
“Material Adverse Change” — any change occurring since December 31, 2015 in the
consolidated financial position or results of operations of the Borrower and its
Subsidiaries taken as a whole, or the WES Entities taken as a whole, that has
had or could reasonably be expected to have the effect of preventing the
Borrower or WES, respectively, from carrying on its business or from meeting its
current and anticipated material obligations on a timely basis.
“Material Amount” — (a) $25,000,000, as to Borrower and its Subsidiaries and (b)
$50,000,000, as to WES.
“Material Subsidiary” — each of WES General Partner and any other Subsidiary
which as of any relevant date received more than five percent (5%) of the cash
distributions payable by WES or any of the other WES Entities to Borrower or its
Subsidiaries for the preceding fiscal quarter.
“Maturity Date” — March 14, 2019.

11

--------------------------------------------------------------------------------


“Maximum Loan Value” — one-half (0.5) times the Collateral Value.
“Moody’s” — Moody’s Investors Service, Inc., and any successor thereto that is a
nationally recognized rating agency.
“Multiemployer Plan” — a multiemployer Plan as defined in section 3(37) or 4001
(a)(3) of ERISA that is subject to Title IV of ERISA and to which the Borrower,
a Subsidiary or an ERISA Affiliate is making, or accruing an obligation to make,
contributions.
“New Funds Amount” —the amount equal to the product of a CI Lender’s Commitment
represented as a percentage of the aggregate Commitments after giving effect to
the Commitment Increase times the aggregate Principal Amount of the Loans
immediately prior to giving effect to the Commitment Increase, if any, as of a
Commitment Increase Effective Date (without regard to any increase in the
aggregate Principal Amount of Loans as a result of any Borrowings made after
giving effect to the Commitment Increase on such Commitment Increase Effective
Date).
“Non-WES Common Unit Collateral Value” — (i) the Borrower Market Capitalization
minus (ii) the WES Common Unit Collateral Value.
“Note” — any promissory note of the Borrower payable to a Lender in
substantially the form attached hereto as Exhibit A.
“Notice of Commitment Increase” — a notice in the form of Exhibit C specifying
(a) the proposed Commitment Increase Effective Date for any Commitment Increase,
(b) the amount of the requested Commitment Increase, (c) the amount of such
Commitment Increase agreed to by each then existing Lender and evidence of such
agreement reasonably satisfactory to the Administrative Agent, such Lender and
the Borrower, (d) the identity of each financial institution not already a
Lender (which such financial institution shall be reasonably acceptable to the
Administrative Agent), which has agreed with the Borrower to become a Lender to
effect such Commitment Increase, accompanied by evidence reasonably satisfactory
to the Administrative Agent, such CI Lender and the Borrower of such CI Lender’s
agreement thereto and its joinder to this Agreement and (e) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date. Each such existing Lender or
new Lender referenced in (c) or (d) being a “CI Lender”.
“Obligations” — in each case, whether now in existence or hereafter arising:
(a) the Principal Amount of, and interest on (including interest accruing after
the filing of any bankruptcy or similar petition), the Loans, and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower and its Subsidiaries to the Lenders or the Administrative Agent,
in each case under any Loan Document, with respect to any Loan of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against the Borrower or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

12

--------------------------------------------------------------------------------


“OFAC” — The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” — means, with respect to the Administrative Agent or
any Lender, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” — any and all present or future stamp or documentary, intangible,
recording, filing or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery, performance, registration or
enforcement of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except for any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.13).
“Participant” — as defined in Section 10.04(c).
“Participant Register” — as defined in Section 10.04(c).
“Partnership Agreement” — means the First Amended and Restated Agreement of
Limited Partnership of Western Gas Equity Partners, LP, dated as of December 12,
2012.
“Permitted Disposition” — a Disposition by the Borrower or any Subsidiary of any
Collateral, if such Disposition meets all of the following requirements:
(a)    The Property subject to such Disposition consists solely of (i) WES
Common Units or (ii) incentive distribution rights issued by WES, provided that
any such Disposition of incentive distribution rights shall be to an Affiliate
of Anadarko.
(b)    No Default or Event of Default shall have occurred and be continuing or
would result from such Disposition.
(c)    The Borrower would be in compliance with the financial covenant set forth
in Section 5.01 on a pro forma basis after giving effect to such Disposition.
(d)    Such Disposition would not cause the aggregate amount of the Credit
Exposure to exceed the Maximum Loan Value of the Collateral. For purposes of
this clause (d), the Maximum Loan Value of the Collateral on the day of such
Disposition shall be used.
(e)    If requested by the Administrative Agent or any Lender (through the
Administrative Agent), the Borrower shall execute and deliver to the
Administrative Agent and/or such requesting Lender, a statement in conformity
with the requirements of FR Form G-3 or FR Form U-1, as applicable, after giving
effect to such Disposition.

13

--------------------------------------------------------------------------------


“Person” — any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority or other business entity.
“Plan” — any employee pension benefit plan, as defined in section 3(2) of ERISA
but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate.
“Platform” — as defined in Section 10.01(d).
“Post-Default Rate” — as defined in Section 2.10(a).
“Pricing Schedule” — the schedule attached hereto as Schedule I and identified
as such.
“Prime Rate” — the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.
“Principal Amount” — the outstanding principal amount of any Loan.
“Property” — means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.
“Purpose Credit” — as defined in Regulation U.
“Reducing Percentage Lender” — each then existing Lender immediately prior to
giving effect to a Commitment Increase, which Lender shall not increase its
respective Commitment in connection with such Commitment Increase (with the
result that the relative percentage of the aggregate total Commitments of such
Lender shall be reduced after giving effect to such Commitment Increase).
“Reduction Amount” — the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Borrowings made on such Commitment Increase Effective Date after giving effect
to the Commitment Increase).
“Register” — as defined in Section 10.04(b)(iv).

14

--------------------------------------------------------------------------------


“Regulation U” — Regulation U of the Board.
“Related Parties” — with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.
“Resignation Effective Date” — as defined in Section 9.09(a).
“Restricted Payment” — any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“S&P” — Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto that is a nationally recognized rating
agency.
“Sale and Leaseback Transaction” — as defined in Section 6.07.
“Sanctioned Entity” — (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, or (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Person” — a person named on the list of Specially Designated
Nationals maintained by OFAC, or any similar list maintained by the U.S. State
Department, the U.S. Department of Commerce, the U.S. Department of the Treasury
or any other U.S. Governmental Authority, or maintained by the United Nations
Security Council, the European Union or any member state thereof, as may be
amended, supplemented or substituted from time to time.
“Secured Parties” — collectively, the Administrative Agent and the Lenders.
“Security Documents” — collectively, the Collateral Agreement and each other
agreement or writing pursuant to which the Borrower pledges or grants a security
interest in any Property or assets securing the Obligations.
“Subsidiary” — with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise

15

--------------------------------------------------------------------------------


Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, reference in this Agreement to a “Subsidiary” or the
“Subsidiaries” refers to a Subsidiary or the Subsidiaries of the Borrower, other
than the WES Entities.
“Syndication Agent” — as defined in the preamble hereof.
“Taxes” — any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) and interest
or penalties in respect thereof imposed by any Governmental Authority.
“Transactions” — the execution, delivery, and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of the Loans, and the
use of the proceeds thereof, including the purchase by the Borrower of new WES
Common Units.
“Type” — as to any Loan or Borrowing, its nature as an Alternate Base Rate Loan
or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.
“UCC” — the Uniform Commercial Code as in effect in the State of New York.
“U.S.” or “United States” — the United States of America, its fifty states, and
the District of Columbia.
“U.S. Dollars” or “US$” or “$” or “Dollars” — lawful money of the United States
of America.
“USA Patriot Act” — as defined in Section 10.14.
“U.S. Person” — any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” — as defined in Section 2.16(e)(ii)(B)(iii).
“WES” — Western Gas Partners, LP, a Delaware limited partnership.
“WES Common Units” — each “Common Unit” as defined in the WES Partnership
Agreement.
“WES Common Unit Collateral Value” — the aggregate market value of the WES
Common Units owned by the Borrower as determined by multiplying the number of
such WES Common Units owned by the Borrower by the closing price for such WES
Common Units on the New York Stock Exchange on the day immediately preceding the
date on which such determination is made.
“WES Entities” — WES and its successors, and any now or hereafter existing
direct or indirect subsidiaries of WES and their respective successors.

16

--------------------------------------------------------------------------------


“WES General Partner” — Western Gas Holdings, LLC, a Delaware limited liability
company, the general partner of WES and a wholly-owned Subsidiary of the
Borrower.
“WES Partnership Agreement” — that certain First Amended and Restated Agreement
of Limited Partnership of Western Gas Partners, LP, dated May 14, 2008, as the
same may from time to time be amended, modified, supplemented or restated.
“Withholding Agent”— the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” — means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.
Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in each case in accordance with GAAP as in effect from
time to time; provided that unless the Borrower and the Majority Lenders shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained herein is computed such that all
such computations shall be conducted utilizing financial information presented
consistently with prior periods.
Section 1.04    Interpretation The word “including” (and with correlative
meaning “include”) means including, without limitation, the generality of any
description preceding such term.


ARTICLE II
AMOUNT AND TERMS OF LOANS
Section 2.01    Loans.
(a)    Subject to the terms and conditions of this Agreement, from time to time
during the Commitment Period, each Lender severally agrees to make Loans in U.S.
Dollars to the Borrower in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposure of all Lenders exceeding the total Commitments.
Within the foregoing limits, the Borrower may use the Commitments by borrowing,
repaying and prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.
(b)    Each Loan shall be made only during the Commitment Period as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other

17

--------------------------------------------------------------------------------


Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(c)    Subject to Section 2.17, the Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower. Eurodollar Loans shall be made and maintained by each Lender at either
its Eurodollar Lending Office or its Domestic Lending Office, at its option,
provided that the exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement or
create or increase any obligation of the Borrower not otherwise arising, or
arising in such increased amount, under Section 2.14.
Section 2.02    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the Principal Amount of each Loan of such
Lender and accrued and unpaid interest thereon on the Maturity Date in respect
of such Lender; provided that all Loans shall be paid on such earlier date upon
which the maturity of the Loans shall have been accelerated pursuant to ARTICLE
VIII.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the Principal Amounts
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the Principal Amount or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder, and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) and
(c) of this Section 2.02 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a Note. In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender. Thereafter, the Loans evidenced by
such Note and interest thereon shall, at all times (including after assignment
pursuant to Section 10.04), be represented by one or more Notes in such form
payable to the payee named therein or its registered assigns.
(f)    Each Lender is authorized to and shall record the date, Type and amount
of each Loan made by such Lender, each continuation thereof, each conversion of
all or a portion thereof to the same or another Type, and the date and amount of
each payment of principal with respect thereto on the schedule annexed to and
constituting a part of its Note from the Borrower.

18

--------------------------------------------------------------------------------


No failure to make or error in making any such recording as authorized hereby
shall affect the validity of the obligations of the Borrower to repay the
Principal Amount of the Loans made to the Borrower with interest thereon as
provided in Section 2.10 or the validity of any payment thereof made by the
Borrower. Each Lender shall, at the request of the Borrower, deliver to the
Borrower copies of the Borrower’s Note and the schedules annexed thereto.
Section 2.03    Procedure for Borrowing. The Borrower may borrow Loans on any
Business Day; provided that the Borrower shall notify the Administrative Agent
by telephone of the Borrowing (the “Borrowing Request”) not later than 1:00
p.m., New York City time (a) three (3) Business Days prior to the Borrowing
Date, in the case of Eurodollar Loans, and (b) on the Borrowing Date, in the
case of Alternate Base Rate Loans. Each telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify (i) the amount to be borrowed, (ii) the
Borrowing Date, (iii) whether the Borrowing is to consist of Eurodollar Loans,
Alternate Base Rate Loans, or a combination thereof (in each case stating the
amounts and currency requested), (iv) in the case of Eurodollar Loans, the
length of the Interest Period(s) therefor, and (v) the location and number of
the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.12. Each Borrowing shall be in an aggregate
principal amount not less than the lesser of (i) $5,000,000 or a whole multiple
of $1,000,000 in excess thereof, and (ii) the then unused Commitments available
to the Borrower. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each Borrowing available to the Administrative Agent for the
account of the Borrower in accordance with Section 2.12. The proceeds of each
such Borrowing of Loans will be made available to the Borrower by the
Administrative Agent in accordance with Section 2.12.
Section 2.04    Commitment Fees.
(a)    Subject to Section 2.04(b), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a Commitment Fee from the Effective Date to, but not
including, the Commitment Termination Date, computed at the Commitment Fee Rate
on the average daily unused amount of the Commitment of such Lender (the
“Commitment Fee”).
(b)    Commitment Fees payable to any Lender shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on March 31, 2016, and on the Maturity Date with respect to such Lender or, with
respect to Commitment Fees, on such earlier date as the Commitments shall
terminate or be reduced to zero as provided herein. All accrued Commitment Fees
payable to any Lender which are not paid on or before the Maturity Date with
respect to such Lender shall be due and payable on demand.
Section 2.05    Reserved.
Section 2.06    Reduction or Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Commitment Termination Date.
The Borrower shall have the

19

--------------------------------------------------------------------------------


right, upon not less than two (2) Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, reduce the amount of
the Commitments; provided, however, that the Borrower shall not terminate or
reduce any Commitment if, after giving effect to any concurrent repayment of the
Loans in accordance with Section 2.07 and Section 2.08, the total Credit
Exposure of the Lenders would exceed the total Commitments. Any reduction shall
be accompanied by prepayment of the Loans to the extent, if any, that the total
Credit Exposure of the Lenders then outstanding exceeds the total Commitments as
then reduced. Any termination of the Commitments shall be accompanied by
prepayment in full of the Loans then outstanding and the payment of any unpaid
fees then accrued hereunder. Upon receipt of such notice, the Administrative
Agent shall promptly notify each Lender thereof. Any partial reduction shall be
in an amount of $5,000,000 or a whole multiple thereof and shall reduce
permanently the total amount of the Commitments, together with a corresponding
reduction in the aggregate amount of each Lender’s applicable Commitment. The
Commitments once terminated or reduced may not be reinstated. Each reduction of
the Commitments shall be made ratably among the Lenders in accordance with their
Commitments (except for in connection with the termination of this Agreement as
to any Lender pursuant to Section 10.13).
Section 2.07    Optional Prepayments.
(a)    The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay the Loans payable by the Borrower, in whole or
in part, upon notice to the Administrative Agent specifying (i) the date and
amount of prepayment, and (ii) the respective amounts to be prepaid in respect
of such Loans. Upon receipt of such prepayment notice, the Administrative Agent
shall promptly notify each Lender thereof. The payment amount specified in such
notice shall be due and payable on the date specified. All prepayments pursuant
to this Section 2.07 shall include accrued interest on the amount prepaid to the
date of prepayment and, in the case of prepayments of Eurodollar Loans, any
amounts payable pursuant to Section 2.21. The Loans shall also be subject to
prepayment as provided in Section 2.06, Section 2.08 and Section 10.13.
(b)    Partial optional prepayments pursuant to this Section 2.07 shall be in an
aggregate principal amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. All prepayments of Loans pursuant to this Section 2.07 shall be
without the payment by the Borrower of any premium or penalty except for amounts
payable pursuant to Section 2.21.
Section 2.08    Mandatory Prepayments.
(a)    If at any time the total Credit Exposure of the Lenders exceeds the total
Commitments, the Borrower shall prepay the Loans owing by it to such Lenders in
an amount equal to such excess.
(b)    Each prepayment of Loans pursuant to this Section 2.08 shall be
accompanied by payment of accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of Eurodollar Loans, any amounts
payable pursuant to Section 2.21.

20

--------------------------------------------------------------------------------


Section 2.09    Commitment Increases.
(a)    So long as no Event of Default has occurred and is continuing, the
Borrower may request from time to time after the Effective Date, that the
aggregate amount of the Lenders’ Commitments be increased (each a “Commitment
Increase”) by delivering a Notice of Commitment Increase; provided, however,
that:
(i)    no Lender’s Commitment may ever be increased without its prior written
consent;
(ii)    any Notice of Commitment Increase must be given no later than three (3)
Business Days prior to the Commitment Termination Date;
(iii)    the effective date of any Commitment Increase (the “Commitment Increase
Effective Date”) shall be no earlier than three (3) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase;
(iv)    the amount of any Commitment Increase must be at least $10,000,000 or
such lesser amount as the Administrative Agent may agree to in its sole
discretion;
(v)    if requested by the Administrative Agent or any Lender (through the
Administrative Agent), the Borrower shall provide the Administrative Agent
and/or such requesting Lenders, a statement in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, after giving effect to any such
Commitment Increase; and
(vi)    after giving effect to any requested Commitment Increase, the aggregate
amount of the Commitments shall not exceed $500,000,000.
(b)    So long as no Event of Default has occurred and is continuing, each
Commitment Increase shall become effective on its Commitment Increase Effective
Date and upon such effectiveness:
(i)    the Administrative Agent shall record in the Register each CI Lender’s
information, if necessary, as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be completed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;
(ii)    the Administrative Agent shall distribute to each Lender (including each
CI Lender) a copy of the Annex I attached to the Notice of Commitment Increase
relating to such Commitment Increase;
(iii)    each CI Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement;

21

--------------------------------------------------------------------------------


(iv)    to the extent there are Loans outstanding as of such date:
(A)    each CI Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such CI Lender’s New Funds Amount for the
applicable Commitment Increase Effective Date, which amount, for each such CI
Lender, shall constitute Loans made by such CI Lender to the Borrower pursuant
to this Agreement on such Commitment Increase Effective Date; and
(B)    the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Percentage Lender its Reduction Amount for such
Commitment Increase Effective Date, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.07, ratably in accordance with the respective Principal Amounts
thereof, of the Principal Amounts of all then outstanding Loans of such Reducing
Percentage Lender; and
Section 2.10    Interest.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the Principal Amount thereof at a rate
per annum equal to the LIBO Rate for such Interest Period plus the Eurodollar
Margin for such day. Each Alternate Base Rate Loan shall bear interest on the
Principal Amount thereof at a fluctuating rate per annum equal to the Alternate
Base Rate plus the Base Rate Margin. Upon the occurrence and continuance of any
Event of Default occurring pursuant to Section 8.01(a), Section 8.01(f) or
Section 8.01(g), all Loans outstanding and such overdue amount, in the case of a
failure to pay amounts when due, shall automatically bear interest (as well
after as before judgment), at a rate per annum which is two percent (2%) above
the rate which would otherwise be applicable to such Loan pursuant to whichever
of the three preceding sentences shall apply (the “Post-Default Rate”) until
paid in full. Upon the occurrence and continuance of any Event of Default other
than those listed in the previous sentence, all Loans outstanding shall bear
interest at the Post-Default Rate upon the written election of the Majority
Lenders. Interest shall be payable in arrears on each Interest Payment Date;
provided, however, that interest payable on overdue principal shall be payable
on demand.
(b)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to continue such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall then and thereafter be considered a separate Borrowing.
(c)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (the “Interest Election Request”) by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.

22

--------------------------------------------------------------------------------


Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.
(d)    Each telephonic and written Interest Election Request shall identify the
Borrower and specify the following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an Alternate Base Rate
Borrowing or a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
(e)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(f)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.
(g)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as an Alternate Base Rate
Loan. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a
Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan shall be continued
as an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto.
Section 2.11    Computation of Interest and Fees.
(a)    All interest, as well as fees and other charges calculated on a per annum
basis, shall be computed for the actual days elapsed, based on a year of 360
days, provided that in the case of interest on Loans computed by reference to
the Alternate Base Rate at times when the

23

--------------------------------------------------------------------------------


Alternate Base Rate is based on the Prime Rate, interest will be determined on
the basis of a year of 365 days (or 366 days in a leap year). The Administrative
Agent shall notify the Borrower and the Lenders of each determination of a LIBO
Rate. Any change in the interest rate resulting from a change in the Alternate
Base Rate shall become effective as of the opening of business on the day on
which such change in the applicable rate shall become effective. The
Administrative Agent shall notify the Borrower and the Lenders of the effective
date and the amount of each such change in the Alternative Base Rate.
(b)    The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).
Section 2.12    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 3:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the cost incurred by the Administrative Agent for
making such Lender’s share of such Borrowing and a rate determined by the
Administrative Agent in accordance with customary banking industry practices on
interbank compensation with reasonable evidence thereof, or (ii) in the case of
a payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent

24

--------------------------------------------------------------------------------


may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the cost incurred by the Administrative
Agent for making such distributed amount and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 2.13    Pro Rata Treatment and Payments.
(a)    Each Borrowing by the Borrower from the Lenders, each payment (including
each prepayment) by the Borrower on account of the principal of and interest on
the Loans and on account of any fees hereunder and any reduction of the
Commitments of the Lenders hereunder shall be made pro rata according to the
Commitments, except that (i) payments or prepayments, and offsets against or
reductions from the amount of payments and prepayments, in each case,
specifically for the account of a particular Lender under the terms of Section
2.04, Section 2.09(b), Section 2.14, Section 2.15, Section 2.16, Section 2.21,
Section 10.03 or Section 10.13 shall be made for the account of such Lender, and
(ii) if any Lender shall become a Defaulting Lender, from and after the date
upon which such Lender shall have become a Defaulting Lender, any payment made
on account of principal of or interest on the Loans shall be applied in
accordance with Section 2.23(b). All payments (including prepayments) to be made
by the Borrower on account of principal, interest and fees shall be made in
immediately available funds without setoff or counterclaim and shall be made to
the Administrative Agent on behalf of the Lenders at the Administrative Agent’s
office as notified to the Borrower from time to time at least five (5) Business
Days before any change in such office. On the date of this Agreement, the office
of the Administrative Agent is located at Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, MAC
T0002-090, Houston, TX 77002, Attention of Mark Cox, Facsimile No.: (713)
319-1679. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.
(b)    If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day.
(c)    Except as provided in Section 2.04(b), Section 2.09(b), Section 2.14,
Section 2.15, Section 2.16, Section 2.21, Section 10.03, Section 10.13, and this
Section 2.13, if any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest

25

--------------------------------------------------------------------------------


thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (x)
notify the Administrative Agent of such fact, and (y) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.09(b), Section 2.12(b) or Section 2.12(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.14    Increased Cost of Loans.
(a)    If any Change in Law shall:
(i)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended or participated in by, or any other acquisition of
funds by, any office of such Lender;
(ii)    subjects any Lender to any Taxes (other than (A) Indemnified Taxes, or
(B) Excluded Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

26

--------------------------------------------------------------------------------


(iii)    impose on such Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement, any Note
or the Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce any amount received or
receivable by such Lender hereunder or under any Note (whether of principal,
interest, or otherwise), then, in any such case, the Borrower shall pay such
Lender, upon written demand being made to the Borrower by such Lender, such
additional amount or amounts which will compensate such Lender for such amounts
as such Lender reasonably deems to be material with respect to this Agreement,
the Notes, or the Loans hereunder, provided, however, that if all or any such
additional cost would not have been payable, or such reduction would not have
occurred, but for such Lender’s decision to designate a new Eurodollar Lending
Office or Domestic Lending Office or refusal to change to another Eurodollar
Lending Office or Domestic Lending Office as provided below, the Borrower shall
have no obligation under this Section 2.14 to compensate such Lender for such
amount. Such demand shall be accompanied by a certificate of a duly authorized
officer of such Lender setting forth the amount of such payment and the basis
therefor. Each Lender shall also give written notice to the Borrower and the
Administrative Agent of any event occurring after the date of this Agreement
which would entitle such Lender to compensation pursuant to this Section 2.14 as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation and will designate a different Eurodollar Lending
Office or a Domestic Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole opinion of
such Lender, be disadvantageous to such Lender. Notwithstanding the foregoing,
in the event that any Lender shall demand payment pursuant to this Section 2.14,
the Borrower may, upon at least two (2) Business Days’ notice to the
Administrative Agent and such Lender, continue in whole (but not in part) the
Eurodollar Loans of such Lender into Alternate Base Rate Loans without regard to
the requirements of Section 2.10.
(b)    If any Lender shall have reasonably determined any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital,
or in the capital of such Lender’s holding company, if any, as a consequence of
its obligations hereunder to a level below that which such Lender, or such
Lender’s holding company, could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount reasonably deemed
by such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
such reduction from and after such date the Borrower receives the request;
provided, however, that the foregoing shall not apply to any capital adequacy
requirement imposed solely by reason of any business combination effected after
the date hereof.

27

--------------------------------------------------------------------------------


(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.14 shall be delivered to the
Borrower and shall be prima facie evidence of the amount of such payment. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; but provided, further, that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
Section 2.15    Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a Change in Law shall make it
unlawful for such Lender to give effect to its obligations to make, continue or
maintain its Eurodollar Loans under this Agreement, the obligation of such
Lender to make, continue or maintain Eurodollar Loans hereunder shall be
suspended for the duration of such illegality. Such Lender, by written notice to
the Administrative Agent and the Borrower, shall declare that such Lender’s
obligation to make Eurodollar Loans and to, continue and maintain Eurodollar
Loans shall be suspended, and the Borrower, on the last day of the then current
Interest Period applicable to such Eurodollar Loans or portion thereof or, if
such Lender so requests, on such earlier date as may be required by relevant
law, shall continue such Eurodollar Loans or portion thereof as Alternate Base
Rate Loans without regard to the requirements of Section 2.10. If and when such
illegality ceases to exist, such suspension shall cease and such Lender shall
notify the Borrower and the Administrative Agent thereof and any Loans
previously continued from Eurodollar Loans to Alternate Base Rate Loans pursuant
to this Section 2.15 shall be continued as Loans of Types corresponding to the
Loans maintained by the other Lenders on the last day of the Interest Period of
the corresponding Eurodollar Loans of such other Lenders.
Section 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under each Loan Document shall be made free and clear of and without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deductions or withholding of Indemnified Taxes applicable to
additional sums payable under this Section), the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholding of Indemnified Taxes been made,
(ii) the applicable Withholding Agent shall make such deductions or withholding,
and (iii) the applicable Withholding Agent shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

28

--------------------------------------------------------------------------------


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by the Administrative Agent or such Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under each Loan Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Notwithstanding anything herein to the
contrary, neither the Administrative Agent nor any Lender shall be indemnified
for any Indemnified Taxes hereunder unless the Administrative Agent or such
Lender shall make written demand on Borrower for such reimbursement no later
than 270 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon the Administrative Agent or
such Lender for payment of such Indemnified Taxes, and (ii) the date on which
the Administrative Agent or such Lender has made payment of such Indemnified
Taxes; provided that if the Indemnified Taxes imposed or asserted giving rise to
such claims are retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(e)(ii)(A), (B) and (D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

29

--------------------------------------------------------------------------------


(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies of an
executed IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, copies of an executed IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(ii)    copies of an executed IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) copies of
an executed IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form);
or
(iv)    to the extent a Foreign Lender is not the beneficial owner, copies of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

30

--------------------------------------------------------------------------------


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), copies of any other executed forms prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Administrative Agent has complied with its obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to forthwith repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the

31

--------------------------------------------------------------------------------


contrary in this Section 2.16(f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
Section 2.16(f) the payment of which would place the Administrative Agent or
Lender in a less favorable net after-Tax position than the Administrative Agent
or Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing contained in this Section 2.16 shall require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(g)    If the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to this Section 2.16 then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section 2.16, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(h)    For purposes of this Section 2.16, the term “applicable law” includes
FATCA.
Section 2.17    Substitute Loan Basis. In the event that prior to the
commencement of any Interest Period for any Eurodollar Borrowing the Majority
Lenders shall reasonably determine (which determination shall be final and
conclusive and binding upon the Borrower) that (a) by reason of changes
affecting the London Interbank Eurodollar Market, adequate and fair means do not
exist for ascertaining the LIBO Rate for such requested Interest Period, or (b)
the LIBO Rate will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period then, and in any such event, the Administrative Agent shall forthwith
give notice to the Borrower and, (i) unless, on the date upon which such
Eurodollar Loans were to be made, the Borrower notifies the Administrative Agent
that it elects not to borrow on such date, any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Alternate Base
Rate Loans, (ii) any Loans that were to have been, on the first day of such
Interest Period, continued as Eurodollar Loans, shall be continued as Alternate
Base Rate Loans on the date upon which such Loans were to have been continued,
and (iii) any outstanding Eurodollar Loans shall be continued, on the last day
of the Interest Period applicable thereto, as Alternate Base Rate Loans on the
date upon which such Loans are to be continued. The Administrative Agent shall
give written notice to the Borrower of any event occurring after the giving of
such notice which permits an adequate and fair means of ascertaining the LIBO
Rate and until such notice by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to continue as Eurodollar Loans.
Section 2.18    Certain Prepayments or Continuations. If the Eurodollar Loans of
any Lender are prepaid or continued as Alternate Base Rate Loans pursuant to
Section 2.15 or Section 2.17

32

--------------------------------------------------------------------------------


(such Eurodollar Loans being herein called “Affected Loans”), unless and until
such Lender gives written notice that the circumstances which gave rise to such
prepayment or continuation no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) such Lender shall not make
further Affected Loans and all Loans which would otherwise be made by such
Lender as, or continued by such Lender into, Affected Loans shall be made
instead as, or continued as Alternate Base Rate Loans (on which interest and
principal shall be payable simultaneously with the related Loans of the other
Lenders).
Section 2.19    Certain Notices. Notices by the Borrower under each of Section
2.03, Section 2.06, Section 2.07, Section 2.10, Section 2.15 and Section 2.17,
and under the definition of “Interest Period” in Section 1.01 (a) shall (unless
otherwise specifically provided) be given in writing, by facsimile or by
telephone (confirmed promptly in writing), and (b) shall be effective only if
received by the Administrative Agent and, in the case of Section 2.15, the
Lender involved, not later than 11:30 a.m. (New York City time) on the day
specified in the respective Section or definition as the latest day such notice
may be given. Notices by the Borrower under each of Section 2.03, Section 2.06,
Section 2.07, Section 2.10, Section 2.15, and Section 2.17 shall be irrevocable.
Section 2.20    Minimum Amounts of Eurodollar Borrowings. All Borrowings and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate Principal Amount of the Loans
comprising each Eurodollar Borrowing shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.
Section 2.21    Break Funding Payments In the event of (a) the payment of any
Principal Amount of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the continuation of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, (d) the assignment of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the Principal Amount of such Loan had such
event not occurred, at the LIBO Rate (in the case of a Eurodollar Loan) that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such Principal Amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any such Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
Notwithstanding anything to the contrary contained herein, no Lender shall be
entitled to receive any amount or amounts pursuant

33

--------------------------------------------------------------------------------


to this Section if such amount or amounts are attributable solely to the merger
or other consolidation of such Lender with another Lender.
Section 2.22    Regulation U Compliance.
(a)    The provisions of this Section 2.22 shall apply notwithstanding any
provisions to the contrary set forth in this Agreement or in the other Loan
Documents.
(b)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, the parties hereto acknowledge and agree that the
provisions of this Agreement and the other Loan Documents shall be subject in
all respects to the provisions of Regulation U. In the event of any conflict
between Regulation U and the provisions of this Agreement or any other Loan
Document, the provisions of Regulation U shall govern.
(c)    For the purposes of Regulation U, the parties hereby elect to treat all
of the Loans made hereunder as Purpose Credits even though some of such Loans
may be used for other purposes. In addition, under the provisions of Regulation
U relating to revolving credits or other multiple-draw loan agreements, the
parties hereby elect to execute Forms FR U-1 as of the date on which this
Agreement becomes effective, which Forms FR U-1 will show that sufficient
Collateral is being pledged as of such effective date to satisfy the
requirements of Regulation U with respect to the full amount of the Commitments.
(d)    In the event that any substitution and withdrawal of Collateral is made
on any date, the parties hereto shall comply with the provisions of Regulation U
relating to such substitutions and withdrawals.
Section 2.23    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.02.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise, and
including any amounts made available to the Administrative Agent for the account
of such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Administrative Agent

34

--------------------------------------------------------------------------------


or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Administrative Agent or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (i) such payment is a
payment of the Principal Amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share and (ii) such Loans were made
at a time when the conditions set forth in Section 7.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(c)    Reserved.
(d)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any Commitment
Fee pursuant to Section 2.04 (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).
(e)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01    Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
(a)    Each of the Borrower and each Subsidiary has been duly formed and is
validly existing and in good standing under the laws of the jurisdiction of its
organization and is qualified

35

--------------------------------------------------------------------------------


to do business as a foreign entity and is in good standing in each jurisdiction
of the United States in which the ownership of its properties or the conduct of
its business requires such qualification and where the failure to so qualify
would constitute a Material Adverse Change.
(b)    Each Loan Document has been duly authorized, executed and delivered by
the Borrower and such Loan Document constitutes a valid and binding agreement of
the Borrower, enforceable in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law). There are no
actions, suits or proceedings pending or, to the knowledge of the Borrower or
any Subsidiary, threatened against the Borrower or any Subsidiary which purport
to affect the legality, validity or enforceability of this Agreement or any
other Loan Document.
(c)    The execution, delivery and performance of each Loan Document by the
Borrower will not violate or conflict with (i) the organizational documents of
the Borrower or any Subsidiary, as in effect on the Effective Date or (ii) any
indenture, loan agreement or other similar agreement or instrument binding on
the Borrower or any Subsidiary.
(d)    The Borrower, its Subsidiaries and the WES Entities are in compliance
with all laws, rules, regulations, orders, decrees and requirements of any
Governmental Authority applicable to them or their properties, except where the
necessity of compliance therewith is being contested in good faith by
appropriate proceedings or such failure to comply would not have or would not
reasonably be expected to cause a Material Adverse Change. None of the Borrower,
its Subsidiaries or the WES Entities, nor, to the knowledge of the Borrower or
any of its Subsidiaries, any director, officer, agent, employee or Affiliate of
the Borrower, is in violation of any applicable Anti-Corruption Law, including
without limitation the FCPA, in any material respect. None of the Borrower, its
Subsidiaries or the WES Entities, nor, to the knowledge of the Borrower or any
of its Subsidiaries, any director, officer, agent, employee or Affiliate of the
Borrower, is in violation of any of the country or list based economic and trade
sanctions administered and enforced by OFAC. None of the Borrower, its
Subsidiaries or the WES Entities, nor, to the knowledge of the Borrower or any
of its Subsidiaries, any director, officer, agent, employee or Affiliate of the
Borrower, (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
ten percent (10%) of its assets located in Sanctioned Entities, or (iii) derives
more than 10% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Entities.
(e)    On the Effective Date there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, any Subsidiary or WES before any Governmental Authority as to
which, in the opinion of the Borrower, there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to constitute a Material Adverse
Change.
(f)    The consolidated balance sheets of the Borrower (and its predecessor
entity) and its consolidated Subsidiaries as of December 31, 2015, and the
related consolidated statements of income, partners’ (or stockholders’) equity
and cash flows for each of the years in the three-year period ended December 31,
2015, audited by KPMG LLP, present fairly, in all material respects, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as of December

36

--------------------------------------------------------------------------------


31, 2015, and the results of their operations and their cash flows for each of
the years in the three-year period ended December 31, 2015, in conformity with
GAAP applied on a consistent basis. For purposes of this Section 3.01(f), the
terms “consolidated” and “Subsidiaries” shall be deemed to include the WES
Entities.
(g)    There has been no Material Adverse Change since the date of the
Borrower’s most recent audited financial statements.
(h)    Neither the Borrower nor any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
(i)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87 or any successor thereto) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to be a Material Adverse Change.
(j)    None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Agents or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being understood that projections by their nature
are inherently uncertain and no assurances are being given that the results
reflected in the projected financial information will be achieved.
(k)    The General Partner has filed all United States Federal income tax
returns and all other material tax returns and reports required to be filed (or
obtained extensions with respect thereto) and has paid all taxes required to
have been paid by it, except (i) taxes the validity of which is being contested
in good faith by appropriate proceedings, and with respect to which the General
Partner, to the extent required by GAAP, has set aside on its books adequate
reserves or (ii) to the extent the failure to do so (individually or
collectively) would not reasonably be expected to result in a Material Adverse
Change.
(l)    Except as would not reasonably be expected to result in a Material
Adverse Change, each of the real properties owned or leased by the Borrower or
any of its Subsidiaries and all their operations at such properties are in
compliance with all applicable Environmental Laws and neither the Borrower nor
any of its Subsidiaries has received any notice regarding violation of any
Environmental Law with respect to the properties or the businesses operated by
the Borrower or any of its Subsidiaries.

37

--------------------------------------------------------------------------------


(m)    No Event of Default has occurred and is continuing.
(n)    The Borrower and its Subsidiaries are not engaged principally, or as one
of its or their important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
margin stock (within the meaning of the Margin Regulations) and are in
compliance with the Margin Regulations.
(o)    The Borrower and each of its Subsidiaries is and, after the consummation
of the Transactions, will be “solvent” within the meaning of such term under the
United States Bankruptcy Code.
(p)    As of the Effective Date: (i) WES General Partner is the only Subsidiary
of the Borrower, (ii) the Borrower owns all of the outstanding Equity Interests
in WES General Partner, (iii) WES General Partner owns all of the outstanding
general partnership interests in WES and all incentive distribution rights
issued by WES, as further described in the Security Documents and pledged as
Collateral pursuant thereto and (iv) the Borrower owns 49,296,205 WES Common
Units, as further described in the Security Documents and pledged as Collateral
pursuant thereto.
(q)    The Security Documents create valid security interests in the Collateral
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties securing the Obligations and constitute perfected first priority
security interests in such Collateral described therein subject to no other
Liens thereon.
ARTICLE IV
AFFIRMATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 4.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Within the period required by applicable law (and concurrently with the
filing thereof with the Commission), copies of the annual reports, information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower or WES may be required to file with the Commission pursuant
to Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if
the Borrower or WES is not required to file information, documents or reports
pursuant to either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations; provided, however, that the Borrower shall
be deemed to have furnished the information required by this Section 4.01(a) if
it or WES shall have timely made the same available on “EDGAR” on the worldwide
web and complied with Section 4.01(e) in respect thereof.

38

--------------------------------------------------------------------------------


(b)    Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a responsible
officer of the Borrower calculating compliance or non-compliance, as the case
may be, with Section 5.01 as of the close of such period and stating whether to
the knowledge of the Borrower an event has occurred during such period and is
continuing which constitutes an Event of Default or a Default, and, if so,
stating the facts with respect thereto.
(c)    Within one hundred twenty (120) days after the close of each fiscal year
of the Borrower, a statement by a responsible officer of the Borrower
calculating compliance or non-compliance, as the case may be, with Section 5.01
as of the close of such period and stating whether to the knowledge of the
Borrower an event has occurred during such period and is continuing which
constitutes an Event of Default or a Default, and, if so, stating the facts with
respect thereto.
(d)    Such other information respecting the financial condition or operations
of the Borrower and its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
(e)    Information required to be delivered pursuant to Section 4.01(a) above
and amendments required to be delivered pursuant to Section 4.02(d) below shall,
in each case, be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on EDGAR.
Section 4.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
WES that if adversely determined, could reasonably be expected to result in a
Material Adverse Change;
(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change; and
(d)    any material amendment to the formation, charter, by-laws or other
organizational documents of the Borrower, WES General Partner or WES (other than
the Second Amended and Restated Agreement of Limited Partnership of WES, and the
first amendment thereto, drafts of which were provided to the Administrative
Agent and Lenders prior to the Effective Date); provided, however, that the
Borrower shall be deemed to have furnished the amendments required by this
Section 4.02(d) if it, WES or WES General Partner shall have timely made the
same available on “EDGAR” on the worldwide web and complied with Section 4.01(e)
in respect thereof.
Each notice delivered under clauses (a) through (c) of this Section 4.02 shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken with respect thereto.

39

--------------------------------------------------------------------------------


Section 4.03    Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including Anti-Corruption Laws and OFAC) applicable to
it or its property, except where the necessity of compliance therewith is being
contested in good faith by appropriate proceedings or where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Change.
Section 4.04    Use of Proceeds.
(a)    The proceeds of the Loans shall be used to acquire new WES Common Units
in connection with its acquisition of the Maverick Basin Gathering System from
Anadarko, and for other general corporate purposes.
(b)    No part of the proceeds of any Loan will be used for any purpose which
violates the Margin Regulations. Borrower, Administrative Agent and Lenders
hereby agree that for purposes of the Margin Regulations, the revolving credit
facility hereunder shall be treated as a single loan.
(c)    Borrower shall not, and shall ensure that none of its Subsidiaries will,
use the proceeds of the Loans (i) for any purpose which would result in a
violation of any Anti-Corruption Laws applicable to the Borrower or any of its
Subsidiaries or (ii) for the purpose of funding or financing any activities,
business or transactions of, or with, any Sanctioned Person or Sanctioned Entity
which would result in a violation of any of the country or list-based economic
and trade sanctions administered and enforced by OFAC in effect at the time of
the use of such proceeds.
Section 4.05    Maintenance of Property; Insurance.
(a)    In addition to the requirements of any of the Security Documents, the
Borrower will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.
(b)    The Borrower will at all times maintain, with financially sound and
reputable insurers, insurance of the kinds, covering the risks and in the
relative proportionate amounts (including as to self-insurance) customarily
carried by companies engaged in the same or similar business and similarly
situated; provided that the Borrower shall not be required to maintain insurance
against risks or in amounts no longer economically available on a de novo or
renewal basis, as applicable, to other companies engaged in the same or similar
business and similarly situated.
Section 4.06    Books and Records; Inspections. The Borrower will keep, and will
cause each of its Subsidiaries to keep, complete and accurate books and records
of its transactions in accordance with good accounting practices on the basis of
GAAP (including the establishment and maintenance of appropriate reserves). The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its

40

--------------------------------------------------------------------------------


affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. In the
absence of an Event of Default and notwithstanding anything to the contrary in
Section 10.03, the Borrower shall not be required to pay for more than one such
visit in any year.
Section 4.07    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including material Tax liabilities
of the Borrower and all of its Subsidiaries before the same shall become
delinquent or in default, except where (i) (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (B) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (ii) the failure to make payment could not
reasonably be expected to result in a Material Adverse Change.
Section 4.08    Material Contracts. The Borrower will comply, and will cause its
Subsidiaries to comply, with all contracts necessary for the ongoing operation
and business of the Borrower or such Subsidiary in the ordinary course, except
where the failure to comply would not have or would not reasonably be expected
to cause a Material Adverse Change.
Section 4.09    Further Assurances.
(a)    The Borrower will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Majority Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien (including any
and all such documents, financing statements, agreements, instruments and
actions required or reasonably requested to establish Administrative Agent’s
“control” (as defined in the UCC) with respect to all Equity Interests,
including WES Common Units, pledged as Collateral), all at the expense of the
Borrower. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)    If requested by the Administrative Agent or any Lender (through the
Administrative Agent), the Borrower shall promptly furnish to the Administrative
Agent and each Lender a statement in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable.
Section 4.10    Additional Subsidiaries; Additional Equity Interests.
(a)    The Borrower will, and will cause each of its Subsidiaries to, promptly
after the creation or acquisition of any Subsidiary (and, in any event, within
thirty (30) days after such creation or acquisition, as such time period may be
extended by the Administrative Agent in its sole discretion) deliver to the
Administrative Agent (i) such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such new Subsidiary,

41

--------------------------------------------------------------------------------


(ii) such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such new Subsidiary, and (iii) such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent with
respect to such new Subsidiary.
(b)    The Borrower will, promptly after the acquisition by the Borrower or any
Subsidiary of any additional Equity Interests issued by WES (and, in any event,
within ten (10) days after such acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion) deliver to the
Administrative Agent (i) notice of such acquisition, specifying the number and
type of Equity Interests acquired, (ii) such original certificated Equity
Interests or other certificates and stock or other transfer powers evidencing
any such additional Common Units, (iii) such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such
acquisition, and (iv) such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent, with respect to such acquisition.
ARTICLE V
FINANCIAL COVENANT
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 5.01    Consolidated Leverage Ratio. The Consolidated Leverage Ratio, as
at the end of each fiscal quarter of the Borrower (beginning with the fiscal
quarter ending March 31, 2016), shall be less than or equal to 3.50 to 1.00.
ARTICLE VI
NEGATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Nature of Business. The Borrower will not, nor will it permit
its Subsidiaries to (whether now owned or acquired or formed subsequent to the
Effective Date), materially alter the character of its or their business on a
consolidated basis from the midstream energy business.
Section 6.02    Liens. The Borrower will not create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it or any of its
Subsidiaries, except for the following:
(a)    Liens for taxes, assessments or other governmental or quasi-governmental
charges or levies not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

42

--------------------------------------------------------------------------------


(b)    Liens with respect to judgments and attachments which do not result in an
Event of Default; and
(c)    Liens pursuant to any Loan Document.
Notwithstanding anything to the contrary contained herein, the Borrower will
not, and will not permit any Subsidiary to, create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it or any of its
Subsidiaries that is in violation of Regulation U.
Section 6.03    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, pay any funds to
or for the account of, make any investment in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect, any transaction with, any officer, director, employee or Affiliate
(other than the Borrower or one of its Subsidiaries) unless such transaction
between the Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than the Borrower or one of its
Subsidiaries) on the other hand, shall be on terms that are fair and reasonable
to the Borrower or such Subsidiary; provided that the foregoing provisions of
this Section 6.03 shall not (a) prohibit the Borrower or any Subsidiary from
declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) prohibit the Borrower or any Subsidiary from providing credit
support for its Subsidiaries or the WES Entities as it deems appropriate in the
ordinary course of business, including as permitted pursuant to Section 6.04(c),
(c) prohibit the Borrower or any Subsidiary from engaging in a transaction or
transactions on terms that are not fair and reasonable to such Person, provided
that such transaction or transactions occurs within a related series of
transactions, which, in the aggregate, are fair and reasonable to such Person,
(d) prohibit the Borrower or any Subsidiary from engaging in non-material
transactions with any Affiliate other than the Borrower or any Subsidiary that
are not fair and reasonable to such Person, but are in the ordinary course of
such Person’s business, so long as, in each case, after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, (e)
prohibit the Borrower or any Subsidiary from entering into or performing its
obligations under any of the agreements listed on Schedule II or any amendments,
modifications or replacements thereto that, in the aggregate, are not materially
adverse to the Borrower or any Subsidiary party thereto, (f) prohibit the
Borrower or any Subsidiary from compensating its employees and officers in the
ordinary course of business or (g) prohibit the Borrower from purchasing or
otherwise acquiring any WES Common Units; and provided, further, that a finding
by the Board of Directors of General Partner that a transaction or series of
transactions is on terms which are fair and reasonable to the Borrower or any
Subsidiary shall be dispositive.
Section 6.04    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur or assume any Indebtedness other than:
(a)    Indebtedness under the Loan Documents;
(b)    Unsecured Indebtedness in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding; provided that (i) as of the date of the
incurrence of such Indebtedness no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Indebtedness, (ii) the Administrative Agent shall have received

43

--------------------------------------------------------------------------------


satisfactory written evidence that the Borrower would be in compliance with the
financial covenant set forth in Section 5.01 on a pro forma basis after giving
effect to the issuance of such Indebtedness, (iii) the final maturity date and
weighted average life of such Indebtedness shall not be prior to the Maturity
Date and (iv) such Indebtedness shall contain terms and conditions no more
restrictive on the Borrower and its Subsidiaries than the Obligations;
(c)    Indebtedness of WES General Partner arising by operation of the Delaware
Revised Uniform Limited Partnership Act, as amended from time to time, as it
relates to recourse liability of the general partner of a limited partnership;
and
(d)    Indebtedness in respect of taxes, assessments or governmental charges to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of this Agreement.
Notwithstanding anything to the contrary contained herein, the Borrower will
not, and will not permit any Subsidiary to, create, assume or incur any Purpose
Credit other than the Loans made under this Agreement.
Section 6.05    Restricted Payments. The Borrower will not, nor will it permit
its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, unless no
Event of Default under Sections 8.01(a), (e), (f), (g) or (h) or under Section
8.01(d) as a result of a breach of Section 5.01 has occurred and is continuing
or would result therefrom.
Section 6.06    Dispositions. The Borrower will not make, nor permit its
Subsidiaries to make, any Dispositions, other than Permitted Dispositions.
Section 6.07    Limitations on Sales and Leasebacks. The Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Borrower or any
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Borrower or a Subsidiary for a period, including renewals, in
excess of three years, of any property which has been or is to be sold or
transferred more than one hundred eighty (180) days after the completion of
construction and commencement of full operation thereof, by the Borrower or any
Subsidiary to such lender or investor or to any Person to whom funds have been
or are to be advanced by such lender or investor on the security of such
property (herein referred to as a “Sale and Leaseback Transaction”) unless the
Borrower, within one hundred eighty (180) days after the sale or transfer shall
have been made by the Borrower or by a Subsidiary, applies an amount equal to
the greater of (i) the net proceeds of the sale of the property sold and leased
back pursuant to such arrangement or (ii) the net amount (after deducting
applicable reserves) at which such property is carried on the books of the
Borrower or such Subsidiary at the time of entering into such arrangement, to
the repayment of outstanding Indebtedness of the Borrower.
Section 6.08    Fundamental Changes. The Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:

44

--------------------------------------------------------------------------------


(a)    (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or (ii) the Person formed by such consolidation or into which
the Borrower is merged or the Person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, shall (1) have unsecured non-credit enhanced publicly
held indebtedness with an Investment Grade Rating, and (2) expressly assume, by
an agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder and under the other Loan Documents to
which it is a party, including the due and punctual payment of the principal of
and interest on all the Loans and the performance of every covenant of this
Agreement and the other Loan Documents on the part of the Borrower to be
performed or observed; and
(b)    immediately after giving effect to such transaction, no Event of Default
or Default shall have occurred and be continuing.
ARTICLE VII
CONDITIONS OF LENDING
Section 7.01    Conditions Precedent to Effectiveness. The obligations of the
Lenders to make Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
10.02):
(a)    The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a Note in a principal amount equal to its Commitment
dated as of Effective Date;
(b)    The Administrative Agent (or its counsel) shall have received an executed
counterpart of (i) this Agreement from each party hereto and (ii) each Security
Document from each party thereto;
(c)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder;
(d)    The Lenders shall have received (i) satisfactory audited consolidated
financial statements of each of the Borrower and WES for the three most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available, and (ii) satisfactory unaudited interim consolidated
financial statements of each of the Borrower and WES for each fiscal quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available;
(e)    The Administrative Agent (or its counsel) shall have received certified
copies of the resolutions of the Board of Directors of the General Partner, as
general partner of and on

45

--------------------------------------------------------------------------------


behalf of the Borrower, authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents and the execution, issuance,
delivery and performance of its Notes;
(f)    The Administrative Agent (or its counsel) shall have received
certificates of responsible officers of the General Partner, as general partner
and on behalf of the Borrower, to the effect that:
(i)    the representations and warranties contained in the Loan Documents are
true and accurate in all material respects (unless qualified by materiality or
Material Adverse Change, in which case such representations and warranties are
true and accurate in all respects) on and as of the Effective Date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case, on and as of the Effective Date, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, unless qualified by materiality or Material Adverse
Change, in which case such representations and warranties are true and accurate
in all respects); and
(ii)    no event has occurred and is continuing or would result from the
consummation of the Transactions on the Effective Date, which constitutes an
Event of Default or a Default.
(g)    The Administrative Agent (or its counsel) shall have received an opinion:
(i)    of Vinson & Elkins, LLP, special counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and
(ii)    of an associate general counsel, deputy general counsel or the general
counsel of the Borrower or Anadarko, in form and substance reasonably acceptable
to the Administrative Agent;
(h)    There shall not have occurred a Material Adverse Change;
(i)    The Administrative Agent shall have received:
(i)    all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
(ii)    A control agreement substantially in the form of Annex I to the
Collateral Agreement from WES with respect to all WES Common Units owned by
Borrower as of the Effective Date, acknowledging the pledge of such WES Common
Units as Collateral, and agreeing that it will comply with Administrative
Agent’s orders with respect thereto without further consent by Borrower.

46

--------------------------------------------------------------------------------


(iii)    the results of a Lien search (including a search as to judgments,
[pending litigation], bankruptcy, tax and intellectual property matters), in
form and substance reasonably satisfactory thereto, made against the Borrower
and WES General Partner under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of the Borrower, indicating among other
things that the assets of the Borrower and WES General Partner are free and
clear of any Lien.
(iv)    any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral.
(j)    The Lenders shall have received such documents and other instruments as
are customary for transactions of this type or as they or their counsel may
reasonably request, including, if requested by the Administrative Agent or any
Lender (through the Administrative Agent), a statement in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable; and
(k)    The Administrative Agent (or its counsel) shall have received a
certificate of a responsible officer of the Borrower relating to the USA Patriot
Act.
Section 7.02    Conditions Precedent to Loans. The obligation of each Lender to
make any Loan is subject to the further conditions precedent that, on the
relevant Borrowing Date, (a) Section 7.01(f)(i), Section 7.01(f)(ii) and Section
7.01(h) shall be true with respect to such Loan and (b) after giving effect to
such Borrowing, the Collateral Value shall be equal to or greater than 1.75
times the aggregate amount of the Credit Exposure as of the date of such
Borrowing, and such Borrowing shall be deemed to constitute a certification by
the Borrower that such statements are true.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01    Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing:
(a)    the Borrower shall default in any payment of principal of any Loan when
and as the same shall become due and payable, or the Borrower shall default in
any payment of interest on any Loan, or in the payment of any fees or other
amounts, when and as the same shall become due and payable, and such default
shall continue for a period of five (5) Business Days;
(b)    any representation or warranty made by the Borrower herein or in any
other Loan Document shall prove to have been incorrect in any material respect
when made;
(c)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.02(a) or Section 4.04(b) applicable to it, or
ARTICLE VI required to be observed or performed by the Borrower;

47

--------------------------------------------------------------------------------


(d)    the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement or any other Loan
Document (except as set forth in Section 8.01(a) or Section 8.01(c)) required to
be performed by it and such default shall continue unremedied for a period of
thirty (30) days after written notice thereof, specifying such default and
requiring it to be remedied, shall have been received by the Borrower from any
Lender;
(e)    the Borrower, any Material Subsidiary or WES shall (i) default in the
payment of principal of any Indebtedness in an aggregate principal amount in
excess of the applicable Material Amount (other than the Loans) beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created as and when the same shall become due and payable
whether at maturity, upon redemption, by declaration or otherwise, or (ii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, and such default shall have resulted
in such Indebtedness being declared due and payable prior to its stated
maturity;
(f)    the Borrower, any Material Subsidiary or WES shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or any material part of its property,
(ii) admit in writing its inability to pay its debts as such debts become due,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a voluntary case under any Debtor Relief Law, (v) file a petition seeking to
take advantage of any other law providing for similar relief of debtors, or (vi)
consent or acquiesce in writing to any petition duly filed against it in any
involuntary case under any Debtor Relief Law;
(g)    a proceeding or case shall be commenced, without the application or
consent of the Borrower, any Material Subsidiary or WES, in any court of
competent jurisdiction seeking (i) its liquidation, reorganization, dissolution
or winding up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of its assets, or (iii) similar relief in respect of it, under any law providing
for the relief of debtors, and such proceeding or case shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days (or such
longer period, so long as the Borrower, any such Material Subsidiary or WES
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Debtor
Relief Law, against the Borrower, any such Subsidiary or WES;
(h)    there is entered against the Borrower, any Material Subsidiary or WES one
or more final non-appealable judgments for the payment of money in an aggregate
amount in excess of the applicable Material Amount (net of insurance coverage
which is reasonably expected to be paid by the insurer), and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower, any
Material Subsidiary or WES to enforce any such judgment;
(i)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or shall be repudiated by any of

48

--------------------------------------------------------------------------------


them, or cease to create a valid and perfected first priority Lien on any of the
Collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or the Borrower or any Subsidiary or any of their
Affiliates shall so state in writing;
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a liability which would constitute a Material Adverse Change;
(k)    any amendment to the organizational documents of WES General Partner
and/or WES is made which adversely affects the incentive distribution rights of
WES General Partner with respect to WES, or WES issues incentive distribution
rights to any Person other than WES General Partner, and in either such case the
Borrower would not be in compliance with the financial covenant set forth in
Section 5.01 on a pro forma basis after giving effect to such amendment or
issuance; or
(l)    any Change of Control shall occur,
then and in each and every case the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 8.01(f) or (g) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable, and Administrative Agent may exercise on
behalf of the Secured Parties all of its other rights and remedies under this
Agreement, the other Loan Documents and applicable law, in order to satisfy all
of the Obligations.
Section 8.02    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 8.01 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

49

--------------------------------------------------------------------------------


Fourth, to payment of that portion of the Obligations constituting the unpaid
Principal Amount of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
ARTICLE IX
THE AGENTS
Section 9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, N.A. to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
IX for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles IX and X
(including Section 10.03), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.
Section 9.02    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

50

--------------------------------------------------------------------------------


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.02 and 8.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in ARTICLE VII or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.03    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also

51

--------------------------------------------------------------------------------


may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a notice of the assignment or transfer thereof satisfactory to the
Administrative Agent signed by such payee shall have been filed with the
Administrative Agent.
Section 9.04    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 9.05    Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder, under any other
Loan Document or under any agreement executed and delivered pursuant to the
terms hereof or thereof unless it shall first be indemnified (upon requesting
such indemnification) to its satisfaction by the Lenders against any and all
liability and expense which it may incur by reason of taking or continuing to
take any such action. The Lenders agree to indemnify the Administrative Agent,
to the extent not reimbursed by the Borrower, under this Agreement, ratably in
accordance with the aggregate Principal Amount of the Loans made by them (or, if
no Loans are outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent as agent in any way relating to or arising out of this
Agreement, the Notes, the other Loan Documents or any other documents
contemplated by or referred to herein or therein or the Transactions (including
the costs and expenses which the Borrower is obligated to pay under this
Agreement but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided that no such liability,
obligation, damage, penalty, action, judgment, suit, cost, expense or
disbursement results from the Administrative Agent’s gross negligence or willful
misconduct; and provided, further, that, in the event the Administrative Agent
receives

52

--------------------------------------------------------------------------------


indemnification from the Lenders hereunder with respect to costs and expenses
which the Borrower is obligated to pay under this Agreement, the Administrative
Agent shall remit to the Lenders the amount of such costs and expenses to the
extent subsequently paid by the Borrower, such remittance to be in accordance
with the proportionate amount of the indemnification made by each respective
Lender.
Section 9.06    Rights as a Lender The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower, any
Subsidiary, WES or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower of this Agreement or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower or WES or which may at any time come into possession
of any Agent or any of their respective Affiliates.
Section 9.08    Events of Default. If the Administrative Agent receives actual
knowledge of an Event of Default hereunder, such Agent shall promptly inform the
Lenders thereof. The Administrative Agent shall not be deemed to have actual
knowledge of an Event of Default hereunder until it shall have received a
written notice from the Borrower or any Lender referring to this Agreement,
describing such Event of Default and stating that such notice is a “Notice of
Default.”
Section 9.09    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Majority Lenders and shall

53

--------------------------------------------------------------------------------


have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Majority Lenders, in consultation with the Borrower, appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Administrative Agent (other than any rights to indemnity payments
owed to the retiring Administrative Agent), and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this ARTICLE IX and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent hereunder.
Section 9.10    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
Section 9.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the Principal Amount of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole Principal Amount of, and interest
owing and unpaid in respect of, the Loans and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the

54

--------------------------------------------------------------------------------


Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.04 and
10.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.03.
Section 9.12    Collateral Matters.
(a)    Each of the Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Lien on any Collateral granted
to or held by the Administrative Agent, for the ratable benefit of the Secured
Parties, under any Loan Document (A) upon the termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 10.02.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 9.12. In each
case as specified in this Section 9.12, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the Borrower such documents as the
Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents in accordance with the terms of the Loan Documents and this Section
9.12. In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction permitted pursuant to Section 6.06, the
Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

55

--------------------------------------------------------------------------------


Section 9.13    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
ARTICLE X
MISCELLANEOUS
Section 10.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380, Attention of the Senior Vice President and Chief Financial Officer,
Facsimile No. (832) 636-0278; messenger delivery to 1201 Lake Robbins Drive, The
Woodlands, Texas 77380;
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, MAC
T0002-090, Houston, Texas 77002, Attention of Mark Cox, Facsimile No.: (713)
319-1679;
(iii)    if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet

56

--------------------------------------------------------------------------------


websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to ARTICLE
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.
Section 10.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or

57

--------------------------------------------------------------------------------


discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, the making of a Loan shall not be construed as a
waiver of any Event of Default, regardless of whether the Administrative Agent
or any Lender may have had notice or knowledge of such Event of Default at the
time.
(b)    Neither this Agreement nor any other Loan Document, nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Administrative Agent with the consent of the
Majority Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
any Principal Amount or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of any Principal Amount, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.13(a) or Section 2.13(c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 7.01, without the consent of each Lender, (vi) change
any of the provisions of this Section or the definition of “Majority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the consent of each Lender,
or (vii) release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 9.12 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document), without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Lender may not be increased or
extended or the Principal Amount owed to such Lender reduced, or the final
maturity thereof extended, without the consent of such Lender; provided that any
amendment to this clause shall require the approval of each Lender, including
any Defaulting Lender.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and

58

--------------------------------------------------------------------------------


disbursements of a single legal counsel for the Administrative Agent and the
Arrangers (and of a single local counsel in each appropriate jurisdiction), in
connection with the syndication (prior to the date hereof) of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of one counsel for the Administrative Agent or any Lender and a
single local counsel in each appropriate jurisdiction (and, in the case of an
actual or perceived conflict of interest among such Persons and notice to the
Borrower of such conflict, such individual counsel as such affected Persons may
retain), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
anything to the contrary, the Borrower shall not have any obligation to pay the
fees or expenses of any Lender or the Administrative Agent in connection with
any assignment of, or the grant of any participation in, any rights of a Lender
under or in connection with this Agreement; provided that the provisions of this
sentence shall not apply to any Lender substituted for a Defaulting Lender
pursuant to Section 10.13(a).
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, penalties, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of one primary counsel for all
such Persons, taken as a whole, and a single local counsel in each appropriate
jurisdiction (and, in the case of an actual or perceived conflict of interest
among such Indemnitees and notice to the Borrower of such conflict, such
individual counsel as such affected Indemnitees may retain), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder and
under the other Loan Documents or the consummation of the Transactions, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any liability that Borrower or any Subsidiary
may have under Environmental Laws, or, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, penalties, claims,
damages, liabilities or related expenses (i) did not result directly or
indirectly from the action or inaction of the Borrower or any Subsidiary,
(ii) resulted from the gross negligence, bad faith, unlawful conduct or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
by final and nonappealable judgment, (iii) result from a material breach of such
Indemnitee’s obligations hereunder as determined by a court of competent
jurisdiction by final and nonappealable judgment or (iv)  result from disputes,
claims, demands, actions, judgments or suits not arising from any act or
omission by the Borrower or its Affiliates, brought by an Indemnitee against any
other Indemnitee

59

--------------------------------------------------------------------------------


(other than disputes, claims, demands, actions, judgments or suits involving
claims against any Agent in its capacity as such). This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by them to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the fullest extent permitted by applicable law, each party hereto and
each of its respective Related Parties shall not assert, and hereby waives, any
claim against each other party hereto and its Related Parties (including, as
applicable, each Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof, provided, however, that the foregoing shall not limit the Borrower’s
indemnification obligations pursuant to this Section 10.03. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
Section 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder except with the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement

60

--------------------------------------------------------------------------------


(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or, if an Event of
Default under Section 8.01(a), (b), (g), (h) or (i) has occurred and is
continuing, any other assignee; provided further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent, provided and no
such consent of the Borrower shall be required if an Event of Default under
Section 8.01(a), (b), (g), (h) or (i) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
and, unless each of the Borrower and the Administrative Agent otherwise consent,
shall result in the assigning Lender having no less than $10,000,000 in
Commitments and Loans after giving effect to such assignment;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    no such assignment shall be made (1) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (2) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (2);
(F)    no such assignment shall be made to a natural Person;

61

--------------------------------------------------------------------------------


(G)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs; and
(H)    such assignment shall be made in compliance with the provisions of
Section 10.04(d).
(iii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.14, Section 2.16, Section 2.21 and Section 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and

62

--------------------------------------------------------------------------------


addresses of the Lenders, and the Commitment of, and Principal Amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive evidence absent manifest error of the existence and amounts of the
obligations recorded therein, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section and upon satisfaction of the additional conditions set forth in
paragraph (b)(ii) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register maintained at the New York office of the Administrative Agent. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the applicable Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural Person or the Borrower or its Affiliates) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) each sale of such a participation shall
comply with the provisions of Section 10.04(d). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.14, Section 2.16 and Section 2.21 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(e) (it being understood that the documentation required under
Section 2.16(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 10.13 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16, with respect to
any participation, than its participating Lender would have been entitled to
receive. Each Lender that

63

--------------------------------------------------------------------------------


sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.13 with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13(c) as though it were a Lender. Notwithstanding anything to the
contrary, unless otherwise contractually agreed, no Participant shall be
entitled to the benefits of Section 10.08 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the Principal Amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any assignment or sale of a participation pursuant to the provisions of
this Section 10.04 shall be made in compliance with Regulation U. Any assignee
or participant shall be a bank or other Person that is a registered nonbank
lender under Regulation U. When an assignment or sale of a participation is
made, the assignee or participant shall obtain a copy of Form FR U-1 or FR G-3
originally filed with the assignor or the Lender that sells such assignment or
participation, and such assignee or participant shall retain such copy in its
records.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board or other central
banking authority, and to a trustee for the benefit of holders of debt
securities issued by such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the Principal Amount of,

64

--------------------------------------------------------------------------------


or any accrued interest on, any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Section 2.14, Section 2.16, Section 2.21, Section 10.03, this Section 10.05, and
ARTICLE IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If (a) an Event of Default shall have occurred
and be continuing, and (b) the Principal Amount of the Loans has been
accelerated, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such

65

--------------------------------------------------------------------------------


Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.23 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT, THE COLLATERAL AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New York, sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any of the other agents or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a)

66

--------------------------------------------------------------------------------


CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. The Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors who have a reason to use such Information in connection with the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will agree
to use the Information solely for the purpose of such administration), (b) to
the extent requested by any regulatory authority or any self-regulatory body
having authority to regulate or oversee any aspect of any Lender’s (or any
Affiliate of such Lender) business or property, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement, any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or to any counterparty
(or its advisor) to any swap, securitization, or derivative transaction
referencing or involving any of its rights or obligations under this Agreement,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein; (h) with the consent of the Borrower; or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any of its Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

67

--------------------------------------------------------------------------------


Section 10.13    Replacement of Lenders.
(a)    If (i) the obligation of any Lender to make Eurodollar Loans or continue
Loans as Eurodollar Loans has been suspended pursuant to Section 2.15, (ii) any
Lender requests compensation under Section 2.14, (iii) the Borrower is required
to pay any additional amount to any Lender or Governmental Authority under
Section 2.16, (iv) any Lender becomes a Defaulting Lender, (v) any Lender has
failed to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 10.02 requires the consent of all of the
Lenders affected or the Majority Lenders and with respect to which the Majority
Lenders shall have granted their consent or (vi) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.14 or Section 2.16) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(A)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.04;
(B)    such Lender shall have received payment of an amount equal to the
Principal Amount of its Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.21) from the assignee (to the extent of
such Principal Amount, accrued interest and fees) or the Borrower (in the case
of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
(D)    such assignment does not conflict with applicable Laws.
(b)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 10.13 may be effected
pursuant to an Assignment and Assumption executed by only the Borrower, the
Administrative Agent and the assignee, with a copy to such affected Lender.
Section 10.14    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will allow such
Lender to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.

68

--------------------------------------------------------------------------------


Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement and the other Loan
Documents, Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) the credit facilities provided for hereunder and any
related services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between Borrower and its Affiliates,
on the one hand, and the Administrative Agent and Lenders, on the other hand,
and Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and each Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor any
Lender has assumed nor will assume an advisory, agency or fiduciary
responsibility in favor of Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lender has advised or
is currently advising Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent nor any Lender has any obligation to Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower and its Affiliates, and neither the Administrative
Agent, nor any Lender, nor any of their respective Affiliates, has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) neither the Administrative Agent nor any
Lender will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Loan Document) and Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Borrower hereby waives and releases, to the fullest
extent permitted by Law, any claims that it may have against the Administrative
Agent or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty.
Section 10.16    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

69

--------------------------------------------------------------------------------


(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN ON NEXT PAGE]

70

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


BORROWER:
WESTERN GAS EQUITY PARTNERS, LP
 
By: Western Gas Equity Holdings, LLC,
as its general partner
 
 
 
By: /s/ Benjamin M. Fink
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial
Officer and Treasurer




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and a Lender
 
 
 
By: /s/ Borden Tennant
 
Name: Borden Tennant
Title: Assistant Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


SYNDICATION AGENT:
PNC BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent and a Lender
 
 
 
By: /s/ Jonathan Luchansky
 
Name: Jonathan Luchansky
Title: Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


DOCUMENTATION AGENT:
TORONTO DOMINION (TEXAS) LLC,
 
as Documentation Agent and a Lender
 
 
 
By: /s/ Savo Bozic
 
Name: Savo Bozic
Title: Authorized Signatory




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


LENDERS:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
a Lender
 
 
 
By: /s/ Nupur Kumar
 
Name: Nupur Kumar
Title: Authorized Signatory
 
 
 
 
 
By: /s/ Lorenz Meier
 
Name: Lorenz Meier
Title: Authorized Signatory




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
GOLDMAN SACHS BANK USA,
 
a Lender
 
 
 
By: /s/ Rebecca Kratz
 
Name: Rebecca Kratz
Title: Authorized Signatory




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
BARCLAYS BANK PLC,
 
a Lender
 
 
 
By: /s/ Ronnie Glenn
 
Name: Ronnie Glenn
Title: Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
a Lender
 
 
 
By: /s/ Ming K. Chu
 
Name: Ming K. Chu
Title: Director
 
 
 
 
 
By: /s/ Virginia Cosenza
 
Name: Virginia Cosenza
Title: Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
a Lender
 
 
 
By: /s/ Michael King
 
Name: Michael King
Title: Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
ZB,N.A. dba Amegy Bank
 
a Lender
 
 
 
By: /s/ Scott Collins
 
Name: Scott Collins
Title: Senior Vice President



 
ZB,N.A. dba Amegy Bank
 
a Lender
 
 
 
By: /s/ Miles Sedillo
 
Name: Miles Sedillo
Title: Associate




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
CITIBANK, N.A.,
 
a Lender
 
 
 
By: /s/ Cathy Shepherd
 
Name: Cathy Shepherd
Title: Vice President




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
MIZUHO BANK, LTD.,
 
a Lender
 
 
 
By: /s/ Leon Mo
 
Name: Leon Mo
Title: Authorized Signatory




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


 
ROYAL BANK OF CANADA,
 
a Lender
 
 
 
By: /s/ Jay T. Sartain
 
Name: Jay T. Sartain
Title: Authorized Signatory




[Signature Page - $250,000,000 WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------


ANNEX I
LIST OF COMMITMENTS


Lenders
Initial Amount of
Commitment
Percentage of
Commitment
Wells Fargo Bank, National Association


$30,000,000


12.00
%
PNC Bank, National Association


$30,000,000


12.00
%
Toronto Dominion (Texas) LLC


$27,500,000


11.00
%
Credit Suisse AG, Cayman Islands Branch


$25,000,000


10.00
%
Goldman Sachs Bank USA


$25,000,000


10.00
%
Barclays Bank PLC


$20,000,000


8.00
%
Deutsche Bank AG New York Branch


$20,000,000


8.00
%
Morgan Stanley Senior Funding, Inc.


$20,000,000


8.00
%
ZB, N.A. dba Amegy Bank


$15,000,000


6.00
%
Citibank, N.A.


$15,000,000


6.00
%
Mizuho Bank, Ltd.


$15,000,000


6.00
%
Royal Bank of Canada


$7,500,000


5.00
%
Totals


$250,000,000


100.00
%




Annex I-1
Commitments

--------------------------------------------------------------------------------


SCHEDULE I
PRICING SCHEDULE


Pricing shall be based upon the Borrower’s Consolidated Leverage Ratio as
follows:
Pricing Level
Consolidated Leverage Ratio
Eurodollar Margin
Base Rate Margin
Commitment Fee
I
< 0.75 to 1.00
2.00%
1.00%
0.30%
II
> 0.75 to 1.00 and < 1.50 to 1.00
2.25%
1.25%
0.35%
III
> 1.50 to 1.00 and < 2.25 to 1.00
2.50%
1.50%
0.50%
IV
> 2.25 to 1.00
2.75%
1.75%
0.50%



The applicable Eurodollar Margin, Base Rate Margin and Commitment Fee shall
initially be based on Level II, until the first calculation date following the
receipt by the Administrative Agent and the Lenders of the financial information
and related compliance certificate for the first full fiscal quarter ending
after the Effective Date.





Schedule I
Pricing Schedule

--------------------------------------------------------------------------------


SCHEDULE II
AFFILIATE AGREEMENTS
1.
Contribution, Conveyance and Assumption Agreement by and among Western Gas
Partners, LP, Western Gas Holdings, LLC, Anadarko Petroleum Corporation, WGR
Holdings, LLC, Western Gas Resources, Inc., WGR Asset Holding Company LLC,
Western Gas Operating, LLC and WGR Operating, LP, dated as of May 14, 2008.

2.
Contribution Agreement, dated as of November 11, 2008, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, Western Gas Partners, LP, Western Gas Operating, LLC and WGR
Operating, LP.

3.
Contribution Agreement, dated as of July 10, 2009, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, Anadarko Uintah Midstream, LLC,
WGR Holdings, LLC, Western Gas Holdings, LLC, WES GP, Inc., Western Gas
Partners, LP, Western Gas Operating, LLC and WGR Operating, LP.

4.
Contribution Agreement, dated as of January 29, 2010 by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, Mountain Gas Resources LLC, WGR
Holdings, LLC, Western Gas Holdings, LLC, WES GP, Inc., Western Gas Partners,
LP, Western Gas Operating, LLC and WGR Operating, LP.

5.
Contribution Agreement, dated as of July 30, 2010, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, WES GP, Inc., Western Gas Partners, LP, Western Gas Operating,
LLC and WGR Operating, LP.

6.
Contribution Agreement, dated as of December 15, 2011, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, WES GP, Inc., Western Gas Partners, LP, Western Gas Operating,
LLC and WGR Operating, LP.

7.
Contribution Agreement, dated as of February 27, 2013, by and among Anadarko
Marcellus Midstream, L.L.C., Western Gas Partners, LP, Western Gas Operating,
LLC, WGR Operating, LP, Anadarko Petroleum Corporation and Anadarko E&P Onshore
LLC.

8.
Contribution Agreement, dated as of February 27, 2014, by and among WGR Asset
Holding Company LLC, APC Midstream Holdings, LLC, Western Gas Partners, LP,
Western Gas Operating, LLC, WGR Operating, LP and Anadarko Petroleum
Corporation.

9.
Agreement and Plan of Merger, dated October 28, 2014, by and among Western Gas
Partners, LP, Maguire Midstream LLC and Nuevo Midstream, LLC.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------


10.
Purchase and Sale Agreement, dated as of March 2, 2015, by and among WGR Asset
Holding Company LLC, Delaware Basin Midstream, LLC, Western Gas Partners, LP,
and Anadarko Petroleum Corporation.

11.
Contribution Agreement, dated as of February 24, 2016, by and among WGR Asset
Holding Company, LLC, APC Midstream Holdings, LLC, Western Gas Partners, LP,
Western Gas Operating, LLC, WGR Operating, LP and Anadarko Petroleum
Corporation.

12.
First Amended and Restated Agreement of Limited Partnership of Western Gas
Equity Partners, LP, dated as of December 12, 2012.

13.
Amended and Restated Limited Liability Company Agreement of Western Gas Equity
Holdings, LLC, dated as of December 12, 2012.

14.
First Amended and Restated Agreement of Limited Partnership of Western Gas
Partners, LP, dated May 14, 2008.

15.
Amendment No. 1 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated as of December 19, 2008.

16.
Amendment No. 2 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated as of April 15, 2009.

17.
Amendment No. 3 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP dated July 22, 2009.

18.
Amendment No. 4 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP dated January 29, 2010.

19.
Amendment No. 5 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated August 2, 2010.

20.
Amendment No. 6 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated July 8, 2011.

21.
Amendment No. 7 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated January 13, 2012.

22.
Amendment No. 8 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated August 1, 2012.

23.
Amendment No. 9 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated December 12, 2012.

24.
Amendment No. 10 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated March 1, 2013.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------


25.
Amendment No. 11 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated March 3, 2014.

26.
Amendment No. 12 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated November 25, 2014

27.
Second Amended and Restated Limited Liability Company Agreement of Western Gas
Holdings, LLC, dated December 12, 2012.

28.
Omnibus Agreement by and among Western Gas Partners, LP, Western Gas Holdings,
LLC and Anadarko Petroleum Corporation, dated as of May 14, 2008.

29.
Amendment No. 1 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
December 19, 2008.

30.
Amendment No. 2 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
July 22, 2009.

31.
Amendment No. 3 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
December 31, 2009.

32.
Amendment No. 4 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
January 29, 2010.

33.
Amendment No. 5 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
August 2, 2010.

34.
Services And Secondment Agreement between Western Gas Holdings, LLC and Anadarko
Petroleum Corporation dated May 14, 2008.

35.
Amendment No. 1 to Services And Secondment Agreement between Western Gas
Holdings, LLC and Anadarko Petroleum Corporation dated December 10, 2015.

36.
Tax Sharing Agreement by and among Anadarko Petroleum Corporation and Western
Gas Partners, LP, dated as of May 14, 2008.

37.
Anadarko Petroleum Corporation Fixed Rate Note due 2038.

38.
Amended and Restated Limited Liability Company Agreement of Chipeta Processing
LLC effective July 23, 2009.

39.
Indemnification Agreement, dated March 1, 2013, between Western Gas Holdings,
LLC and Anadarko E&P Onshore LLC.

40.
Third Amended and Restated Indemnification Agreement, dated March 1, 2013,
between Western Gas Holdings, LLC and Western Gas Resources, Inc.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------


41.
Assignment of Indemnification Agreement, dated April 1, 2013, between Anadarko
USH2 LLC and Anadarko E&P Onshore LLC.

42.
Indemnification Agreements (the form of which is on file with the Securities and
Exchange Commission) by and between Western Gas Holdings, LLC, its Officers and
Directors.

43.
Western Gas Partners, LP 2008 Long-Term Incentive Plan.

44.
Western Gas Equity Partners, LP 2012 Long-Term Incentive Plan.

45.
Commodity Price Swap Agreements (the form of which is on file with the
Securities and Exchange Commission) between the Partnership and Anadarko.

46.
Award Agreements (the form of which is on file with the Securities and Exchange
Commission) under the Western Gas Partners, LP 2008 Long-Term Incentive Plan.

47.
Omnibus Agreement, by and among, Western Gas Equity Partners, LP, Western Gas
Equity Holdings, LLC and Anadarko Petroleum Corporation, dated as of December
12, 2012.

48.
Tax Sharing Agreement by and between Western Gas Equity Partners, LP and
Anadarko Petroleum Corporation, dated as of December 12, 2012.

49.
AMH Indemnification Agreement, dated March 3, 2014, between Western Gas
Holdings, LLC and APC Midstream Holdings, LLC.

50.
First Amendment to the Third Amended and Restated Indemnification Agreement,
dated March 3, 2014, between Western Gas Holdings, LLC and Western Gas
Resources, Inc.

51.
USH2 Indemnification Agreement, dated March 3, 2014, Western Gas Holdings, LLC
and USH2 LLC.

52.
Unit Purchase Agreement, dated October 28, 2014, by and among Western Gas
Partners, LP, APC Midstream Holdings, LLC and Anadarko Petroleum Corporation.

53.
Gas Gathering Agreement effective July 1, 2010 between Kerr-McGee Gathering LLC
and Kerr-McGee Oil & Gas Onshore LP, as amended by Amendment No. 1 dated August
4, 2011, Amendment No. 2 dated December 3, 2012, Amendment No. 3 dated November
19, 2013 and Amendment No. 4 dated June 2, 2014.

54.
Working Capital Loan Agreement between Anadarko Petroleum Corporation and
Western Gas Equity Partners, LP, dated as of November 1, 2012.

55.
Common Unit Purchase Agreement, dated as of February 24, 2016, between Western
Gas Partners, LP and Western Gas Equity Partners, LP.

56.
Series A Preferred Unit Purchase Agreement, dated as of February 24, 2016, by
and among Western Gas Partners, LP and the Purchasers party thereto.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------


EXHIBIT A
FORM OF NOTE
____________, 20__
For value received, Western Gas Equity Partners LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), promises to pay to
__________ or its registered assigns (the “Lender”) at the office of Wells Fargo
Bank, National Association specified in Section 2.13(a) of the Revolving Credit
Agreement, dated as of March 14, 2016, among the Borrower, the Lender, the
several other banks party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, the Documentation Agent named therein, and the Syndication
Agent named therein, (as may be amended, supplemented or modified from time to
time hereafter, the “Agreement;” terms defined in the Agreement shall have their
defined meanings when used in this Note), in lawful money of the United States
of America the principal amount of ___________*___ DOLLARS ($___________*___)
or, if less than such principal amount, the aggregate unpaid principal amount of
all Loans made by the Lender to the undersigned pursuant to Section 2.01 of the
Agreement. Such principal shall be payable on the date or dates specified in
Section 2.02 of, or elsewhere in, the Agreement.
The undersigned further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time from the date
hereof at the rates specified in Section 2.10 of the Agreement. Such interest
shall be payable on the dates specified in Section 2.10 of the Agreement. The
date, Type, Tranche and amount of each Loan made by the Lender pursuant to
Section 2.01 of the Agreement, each continuation of all or a portion thereof to
another Type and the date and amount of each payment of principal with respect
thereto shall be recorded by the holder of this Note on Schedule A annexed
hereto, which holder may add additional pages to such Schedule. No failure to
make or error in making any such recording as authorized hereby shall affect the
validity of the obligations of the Borrower hereunder or the validity of any
payment hereof made by the Borrower.
This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits thereof and is subject to prepayment in whole or in part as
provided therein.
Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.
This Note is a registered note for U.S. federal income tax purposes. The
Administrative Agent shall maintain a register in which it shall record the name
of the Lender and no transfer shall be effective until such transfer is recorded
on the register. Prior to the recordation in the register, the Borrower may
treat the person in whose name this Note is registered as the Lender for the
purpose of receiving payments and for all other purposes of this note and the
Agreement.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

Exhibit A-1
Form of Note

--------------------------------------------------------------------------------


 
WESTERN GAS EQUITY PARTNERS, LP
 
 
 
By: Western Gas Equity Holdings, LLC,
as its general partner
 
 
 
By:                     
 
Name:                     
Title:                     




Exhibit A-2
Form of Note

--------------------------------------------------------------------------------


SCHEDULE A
LOANS AND REPAYMENTS


Amount of Loan
Type of Loan
Interest Rate
Amount of Principal Repair
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit A-3
Form of Note

--------------------------------------------------------------------------------


EXHIBIT B
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below, and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.
Assignor[s]:    _______________________________

[Assignor [is] [is not] a Defaulting Lender]
                                                                                                                                                                                    
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit B-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------


2.
Assignee[s]:    _______________________________

[for each Assignee, indicate [Affiliate] of [identify Lender]]
3.
Borrower:    Western Gas Equity Partners, LP

4.
Administrative Agent:    



Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
5.
Credit Agreement:    Revolving Credit Agreement, dated as of March 14, 2016,
among Western Gas Equity Partners, LP, the Lenders named therein, Wells Fargo
Bank, National Association, as Administrative Agent, the Documentation Agent
named therein, and the Syndication Agent named therein.

6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Aggregate Amount of Commitment / Loans for all Lenders7
Amount of Commitment / Loans Assigned8
Percentage Assigned of Commitment /
Loans8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]9 


[Page                                                 break]










                                                                                                                                                                                    
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit B-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------


Effective Date: ___________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:                     
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:                     
 
Title:



[Consented to and]10 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
By:                     
 
Title:
 
 
 
[Consented to]11:
 
 
 
WESTERN GAS EQUITY PARTNERS, LP
 
 
 
By: Western Gas Equity Holdings, LLC,
its general partner
 
 
 
By:                     
 
Title:
 











                                                                                                                                                                                    
10 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.
11 To be added only if the consent of Borrower and/or other parties is required
by the terms of the Credit Agreement.

Exhibit B-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------



ANNEX 1 to Assignment and Assumption
[WESTERN GAS EQUITY PARTNERS, LP]
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an assignee under Section 10.04 of the Credit
Agreement (including, without limitation, the receipt of such consents, if any,
as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 4.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action

Exhibit B-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------



under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.12 Notwithstanding the foregoing, Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.
3.    Regulation U. The assignment(s) reflected in this Assignment and
Assumption shall be made in compliance with the provisions of Section 10.04(d)
and the other provisions of Regulation U that are applicable to transfers of
Purpose Credit.
4.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.




                                                                                                                                                                                    
12 Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:
“From and after the Effective Date, Administrative Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”



Exhibit B-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------


EXHIBIT C
FORM OF NOTICE OF COMMITMENT INCREASE
[Date]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
Houston Energy Group
1000 Louisiana Street, 9th Floor
MAC T0002-090
Houston, TX 77002
Attention: __________


Ladies and Gentlemen:


The undersigned, Western Gas Equity Partners, LP, refers to the Revolving Credit
Agreement dated as of March 14, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among Western Gas equity Partners, LP, as the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the Lenders and other
Agents party thereto, and hereby give you notice, irrevocably, pursuant to
Section 2.09(a) of the Credit Agreement that the undersigned hereby request that
the aggregate amount of the Lenders’ Commitments be increased and the CI Lenders
agree to provide Commitments under the Credit Agreement, and in that connection
sets forth below the information relating to such proposed Commitment Increase
as required by Section 2.09(a) of the Credit Agreement:
(a)    the effective date of such increase of aggregate total amount of the
Lenders’ Commitments is [__________], 201[_];
(b)    the amount of the requested increase of the aggregate total Lenders’
Commitments is $[$10,000,000 minimum];
(c)    the CI Lenders, which have agreed with the Borrower to provide their
respective Commitments, are: [INSERT NAMES OF THE CI LENDERS]; and
(d)    set forth on Annex I hereto is the amount of the respective Commitments
of all Reducing Percentage Lenders and all CI Lenders on the effective date of
such Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

Exhibit C-1
Form of Notice of Commitment Increase

--------------------------------------------------------------------------------


Very truly yours,


WESTERN GAS EQUITY PARTNERS, LP
 
 
 
By: Western Gas Equity Holdings, LLC,
as its general partner
 
 
 
By:                     
 
Name:                     
Title:                     
 




Exhibit C-2
Form of Notice of Commitment Increase

--------------------------------------------------------------------------------


EXHIBIT D-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of March
14, 2016 (as amended or supplemented, the “Agreement”), by and among Western Gas
Equity Partners, LP, a Delaware limited partnership (“Borrower”), Wells Fargo
Bank, N.A., as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
Pursuant to the provisions of Section 2.16(e)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[NAME OF LENDER]
 
 
 
By:                     
 
Name:
Title:
 
 
 
Date: ____________, 20__.
 




Exhibit D-1
Form of U.S. Tax Compliance Certificate (Foreign Lender not Partnership)

--------------------------------------------------------------------------------


EXHIBIT D-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of March
14, 2016 (as amended or supplemented, the “Agreement”), by and among Western Gas
Equity Partners, LP, a Delaware limited partnership (“Borrower”), Wells Fargo
Bank, N.A., as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
Pursuant to the provisions of Section 2.16(e)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF PARTICIPANT]
 
 
 
By:                     
 
Name:
Title:
 
 
 
Date: ____________, 20__.
 




Exhibit D-2
Form of U.S. Tax Compliance Certificate (Foreign Participant not Partnership)

--------------------------------------------------------------------------------


EXHIBIT D-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of March
14, 2016 (as amended or supplemented, the “Agreement”), by and among Western Gas
equity Partners, LP, a Delaware limited partnership (“Borrower”), Wells Fargo
Bank, N.A., as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
Pursuant to the provisions of Section 2.16(e)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Participation, (iii) with respect such Participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
 
 
 
By:                     
 
Name:
Title:
 
 
 
Date: ____________, 20__.
 




Exhibit D-3
Form of U.S. Tax Compliance Certificate (Foreign Participant that is
Partnership)

--------------------------------------------------------------------------------


EXHIBIT D-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Revolving Credit Agreement dated as of March
14, 2016 (as amended or supplemented, the “Agreement”), by and among Western Gas
Equity Partners, LP, a Delaware limited partnership (“Borrower”), Wells Fargo
Bank, N.A., as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
Pursuant to the provisions of Section 2.16(e)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Notes evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Note evidencing such Loans),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]
 
 
 
By:                     
 
Name:
Title:
 
 
 
Date: ____________, 20__.
 


Exhibit D-4
Form of U.S. Tax Compliance Certificate (Foreign Lender that is Partnership)